Exhibit 10.1
AIA® Document A102™ — 2007
Standard Form of Agreement Between Owner and Contractor where the basis of
payment is the Cost of Work Plus a Fee with a Guaranteed Maximum Price
AGREEMENT made as of the 25th day of January in the year 2011
(In words, indicate day, month and year)
BETWEEN the Owner:
(Name, address and other information)
Cirrus Logic, Inc.
2901 Via Fortuna Dr.
Austin, TX 78746
Phone: (512) 851-4000
and the Contractor:
(Name, address and other information)
Harvey-Cleary Builders, Inc.
8107 Springdale Rd.—Suite 105
Austin, TX, 78724
Phone: (512) 928-9300
for the following Project:
(Name, location, and detailed description)
Cirrus Logic, Inc. — Corporate Headquarters Building
A new 6-story concrete framed office building and adjacent 7-level concrete
parking garage located at 800 West 6th St., Austin, Texas, The Project consists
of a135, 877 gross square feet of office space and 117, 847 gross square feet of
parking garage area accommodating 316 parking spaces, along with further details
as set forth in the Contract Documents.
Interior Finish-Out Options: The Work for the Project shall initially include,
and the Contractor’s Fee and construction schedules shall account for,
coordination of Subcontractors and Separate Contractors selected and separately
paid by Owner to perform interior finish-out and specialty work. Owner reserves
the right to issue a Construction Change Directive modifying this scope of work
as follows: a) adding interior finish-out to the Work following a competitive
bid process, with Contractor using its own forces and subcontractors; b) adding
interior finish-out to the Work, with the contracts of Owner-selected
Subcontractors being assigned to Contractor; or c) deducting all finish-out
coordination from the Work, and awarding to a Separate Contractor, with a
deduction in Contractor’s Fee.
The Architect:
(Name, address and other information)

Ambrose and House, Architects, LLP
2323 South Shepherd—Suite 1014
Houston, TX 77019
Phone: (713) 522-0815
The Owner and Contractor agree as follows.

 





--------------------------------------------------------------------------------



 



TABLE OF ARTICLES

1   THE CONTRACT DOCUMENTS   2     2   THE WORK OF THIS CONTRACT   2     3  
RELATIONSHIP OF THE PARTIES   2     4   DATE OF COMMENCEMENT AND SUBSTANTIAL
COMPLETION   3     5   CONTRACT SUM   3     6   CHANGES IN THE WORK   6     7  
COSTS TO BE REIMBURSED   6     8   COSTS NOT TO BE REIMBURSED   9     9  
DISCOUNTS, REBATES AND REFUNDS   10     10   SUBCONTRACTS AND OTHER AGREEMENTS  
10     11   ACCOUNTING RECORDS   10     12   PAYMENTS   11     13   DISPUTE
RESOLUTION   13     14   TERMINATION OR SUSPENSION   13     15   MISCELLANEOUS
PROVISIONS   13     16   ENUMERATION OF CONTRACT DOCUMENTS   14     17  
INSURANCE AND BONDS   15  

ARTICLE 1 THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, the Drawings, Specifications
and other documents identified in Article 16 of this Agreement and Modifications
issued after execution of this Agreement, all of which form the Contract, and
are as fully a part of the Contract as if attached to this Agreement or repeated
herein. The Contract represents the entire and integrated agreement between the
parties hereto and supersedes prior negotiations, representations or agreements,
either written or oral. If anything in the other Contract Documents, other than
a Modification, is inconsistent with this Agreement, this Agreement shall
govern.
ARTICLE 2 THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
and shall also perform all work incidental thereto or reasonably inferable
therefrom that is necessary in order that the Work will be complete and in
conformity with the Contract Documents, except as specifically indicated in the
Contract Documents to be the responsibility of others.
ARTICLE 3 RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor’s skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner’s
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.

 

2



--------------------------------------------------------------------------------



 



ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.
(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)
The date of commencement of the Work shall be set forth in a Notice to Proceed
that will be issued by owner to Contractor.
If, prior to commencement of the Work, the Owner requires time to file mortgages
and other security interests, the Owner’s time requirement shall be as follows:
§ 4.2 The Contract Time and the FF&E Deadlines shall be measured from the date
of commencement.
§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than five hundred (500 ) days from the date of commencement (the “Contract
Time”), subject to adjustments of this Contract Time as provided in the Contract
Documents.
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. If appropriate, insert requirements
for earlier Substantial Completion of certain portions of the Work.)
§ 4.4 FF&E DEADLINE(S): The Contractor shall achieve such progress in the Work
as is required to make areas ready and available for the installation, by
others, of those items identified in Exhibit “E”— Schedule of Owner’s FF&E not
later than the respective individual dates set forth in the exhibit for each of
those items (the “FF&E Deadlines”), subject to adjustments of these FF&E
Deadlines as provided in the Contract Documents.
(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time, or for bonus payments for early
completion of the Work.)
NONE
ARTICLE 5 CONTRACT SUM
§ 5.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee, plus the General
Conditions Amount, the total of which is subject to the GMAX and other
provisions of the Contract Documents. If the Owner elects to proceed with
completion of the interior finish-out portion of the Project under §6.5.1 or
§6.5.3 of this Agreement, the Contract Sum shall also include the Interior
Stipulated Sum § 5.1.1 The Contractor’s Fee:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee.)
The Contractor’s Fee shall be five hundred four thousand and no/100 dollars
($504,000.00), subject to the limitations of the GMAX. The Contractor’s Fee
includes an amount of one hundred twenty thousand and no/00 dollars
($120,000.00)(the “Interior Coordination Fee”) identified as Contractor’s
compensation for coordination of Subcontractors and Separate Contractors to be
selected and separately paid by Owner to perform interior finish-out and
specialty work.
§ 5.1.2 The method of adjustment of the Contractor’s Fee for changes in the
Work:
For any change in the Work that involves an increase or decrease in the GMAX or
the General Conditions Amount, a fee of six percent (6.0%) , as overhead and
profit, will be applied to the otherwise reimbursable costs listed in §7.3.7.1
through §7.3.7.5 of the General Conditions that are added or saved as a result
of the change in the Work, and the result shall be added to or deducted from the
Contractor’s Fee and GMAX.

 

3



--------------------------------------------------------------------------------



 



§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work:
Costs of the Work attributable to reimbursable Subcontract Costs under §7.3
shall not include, and Owner shall not be liable for, any Subcontractor’s markup
that exceeds fifteen percent (15.0%) for overhead and profit.
§ 5.1.4 Rental rates for Contractor-owned equipment shall not exceed the
standard rates indicated in Exhibit “B”—Alternates, Allowances and Unit Prices.
§ 5.1.5 Unit prices, if any, are identified in Exhibit “B”—Alternates,
Allowances and Unit Prices.
(Identify and state the unit price; state the quantity limitations, if any, to
which the unit price will be applicable.)
§ 5.1.6 GENERAL CONDITIONS AMOUNT: The Owner shall pay the Contractor, in
current funds, the lump sum, General Conditions Amount of eight hundred
eighty-two thousand nine hundred seventy-one and no/100 dollars ($882,971.00)
for providing those items set forth in Article 7.8 of this Agreement that are
necessary for completion of the Work, subject to additions and deductions by
Change Order or Construction Change Directive as provided in the Contract
Documents. General Conditions Costs that would cause the General Conditions
Amount to be exceeded shall be paid by the Contractor without reimbursement by
the Owner.
§ 5.2 GUARANTEED MAXIMUM PRICE (“GMAX”)
§ 5.2.1 The Contract Sum is guaranteed by the Contractor not to exceed
                     dollars ($                    ), subject to additions and
deductions by Change Order or Construction Change Directive as provided in the
Contract Documents. Such maximum sum is referred to in the Contract Documents as
the Guaranteed Maximum Price (or “GMAX”). Costs which would cause the GMAX to be
exceeded shall be paid by the Contractor without reimbursement by the Owner.
(Insert specific provisions if the Contractor is to participate in any savings.)
Owner and Contractor shall agree upon a Guaranteed Maximum Price, insert such
agreed amount into section 5.2.1 above and initial said amount within thirty
(30) days following the Date of Commencement.
In the event that Owner and Contractor are not able to reach an agreement
regarding the Guaranteed Maximum Price within the time set forth above, then the
Contract shall be deemed to be terminated for the mutual convenience of the
parties, without fault or remedy other than that set forth in section 14.4.3 of
Exhibit “A”—Terms and Conditions.
The amount of savings, if any, shall be determined and distributed between the
parties in accordance with Section 5.2.6, below.
§ 5.2.2 The GMAX is based on the following alternates, if any, which are
described in the Contract Documents and are hereby accepted by the Owner:
(State the numbers or other identification of accepted alternates. If bidding or
proposal documents permit the Owner to accept other alternates subsequent to the
execution of this Agreement, attach a schedule of such other alternates showing
the amount for each and the date when the amount expires.)
Alternates, if any, are identified in Exhibit “B”—Alternates, Allowances and
Unit Prices.
The Owner may, in its sole discretion, exercise the option to accept any
combination of Alternates, upon the terms contained in Exhibit “B,” at any time
up to sixty (60) days following the Commencement Date. Owner’s acceptance must
be made in writing and delivered to Contractor. Upon such acceptance, a Change
Order or Construction Change Directive shall be issued reflecting the
adjustments to the Contract Time, General Conditions Amount and GMAX, if any,
associated with the accepted Alternates as indicated in Exhibit “B.” Should
Owner wish to accept any Alternate after the expiration of sixty (60) days
following the Commencement Date, then Contractor shall be entitled to reasonably
adjust the time and/or price terms associated with such Alternate(s)

 

4



--------------------------------------------------------------------------------



 



§ 5.2.3 Allowances included in the GMAX and the General Conditions Amount, if
any, are identified in Exhibit “B”—Alternates, Allowances and Unit Prices:
(Identify allowance and state exclusions, if any, from the allowance price.)
§ 5.2.4 Assumptions, if any, on which the GMAX is based:
The Contract Sum, subject to the GMAX and other provisions of the Contract
Documents, shall be the full compensation for the Contractor’s satisfactory
performance of Contractor’s obligations under the Contract and, except as
otherwise expressly provided in Section 3.7.4 of the General Conditions, is
conclusively presumed to include compensation for all costs and expenses
incurred in performing Contractor’s obligations under the Contract.
§ 5.2.5 CONSTRUCTION CONTINGENCY. Contractor acknowledges that the Drawings and
Specifications are anticipated to require further development by the Architect.
Consequently, the Contractor has provided in the GMAX for the construction costs
associated with such further development consistent with the Contract Documents
and reasonably inferable therefrom by including, and identifying in the Schedule
of Values, a contingency line item in the amount of two hundred fifty thousand
and no/100 dollars ($250,000.00) (the “Construction Contingency”).
§ 5.2.5.1 The Construction Contingency is established for increases in Costs of
the Work incurred by the Contractor for unforeseen causes or details not
reasonably inferable from the Contract Documents at the time of the execution of
this Agreement and shall not be used for reimbursement of expenses and costs not
otherwise recoverable as Cost of the Work or General Conditions Costs under
Article 7 of this Agreement. It is understood that the amount of the
Construction Contingency, except as otherwise provided in this Agreement, is the
maximum sum available to the Contractor to cover costs incurred as a result of
such unforeseen causes or details and that cost overruns in excess of the amount
of the Construction Contingency will be borne by the Contractor.
§ 5.2.5.2 Contractor may use amounts from the Construction Contingency to
balance Costs of the Work and General Conditions Costs that exceed the amounts
identified in the Schedule of Values; provided, however, that the amount applied
from the Construction Contingency toward cost overruns shall not exceed fifteen
percent (15.0%) of the Division Subtotal for any given CSI MasterFormat
specification division within the Schedule of Values, or fifteen percent (15.0%)
of the General Conditions Amount, without prior written approval from the Owner.
Contractor shall provide Owner with appropriate evidence to substantiate the
need for each use of the Construction Contingency.
§ 5.2.5.3 Use of the Construction Contingency shall not constitute a change in
the Work eligible for the application of the Contractor’s Fee rate set forth in
§5.1.2.
§ 5.2.6 DISTRIBUTION OF SAVINGS. Upon Final Completion of the Work, Contractor
shall make an accounting to the Owner of the Contract Sum, and Owner shall
review the accounting and determine, with Contractor, according to the following
provisions whether any savings have been realized:

  .1   Owner and Contractor shall calculate the Final Contract Sum, which shall
be the total amount payable to the Contractor at Final Completion for the Cost
of the Work as defined in Article 7, the Contractor’s Fee and the General
Conditions Costs, plus the Interior Stipulated sum (if applicable), minus all
offsets and deductions allowable under the Contract.     .2   Owner and
Contractor shall calculate the Savings Baseline, which shall be the GMAX (as
adjusted pursuant to Change Orders) minus the unused portion of the Construction
Contingency, minus any unused Allowance amounts, minus all offsets and
deductions allowable under the Contract.     .3   If the Final Contract Sum is
less than the Savings Baseline, then such remainder shall be considered a
savings which shall accrue as follows:

  (i)   the first $150,000.00 of any such remainder shall accrue fifty percent
(50.0%) to the Owner and fifty percent (50.0%) to the Contractor;     (ii)   the
next $250,000.00 of any such remainder shall accrue seventy-five percent (75.0%)
to the Owner and twenty-five percent (25.0%) to the Contractor; and     (iii)  
any remainder over $400,000.00 shall accrue ninety percent (90.0%) to the Owner
and ten percent (10.0%) to the Contractor.

 

5



--------------------------------------------------------------------------------



 



      Amounts accruing to Contractor according to the preceding formula shall be
the Contractor’s Cost Savings, which shall be added to the Contract Sum at final
payment. Should the Owner and Contractor be unable to come to an agreement
regarding the foregoing calculation within forty-five (45) days following
Contractor’s delivery of its accounting of the Contract Sum, then the matter
shall be subject to the dispute resolution procedures of Article 15 of
Exhibit A—General Conditions.

ARTICLE 6 CHANGES IN THE WORK
§ 6.1 Adjustments to the GMAX on account of changes in the Work may be
determined by any of the methods listed in Section 7.3.3 of the General
Conditions.
§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of the General Conditions and the term “costs”
as used in Section 7.3.7 of the General Conditions shall have the meanings
assigned to them in the General Conditions and shall be subject to the
limitations of Articles 5, 7 and 8 of this Agreement. Adjustments to
subcontracts awarded with the Owner’s prior consent on the basis of cost plus a
fee shall be calculated in accordance with the terms of those subcontracts,
subject to the limitations on overhead and profit contained in Article 5 of this
Agreement.
§ 6.3 In calculating adjustments to the GMAX, the terms “cost” and “costs” as
used in the above-referenced provisions of the General Conditions shall mean the
Cost of the Work as defined in Article 7 of this Agreement and the term “fee”
shall mean the Contractor’s Fee as defined in Section 5.1.1 of this Agreement.
§ 6.4 NOT USED.
§ 6.5 INTERIOR FINISH-OUT OPTIONS. Anything in the Contract Documents to the
contrary notwithstanding, Owner shall have the right, in its sole discretion, to
select from among the following options for completing the interior finish-out
portions of the Project described in Exhibit “C”—Scope of Interior Finish-Out
Work:

  .1   select and enter into agreements with subcontractors and suppliers for
performance of the work described in Exhibit “C” and assign those
subcontractors’ and suppliers’ agreements to Contractor pursuant to a Change
Order with Contractor adding performance of the work described in Exhibit “C” to
the Work (the “Assignment Option”);     .2   select and enter into agreements
with subcontractors and suppliers for performance of the work described in
Exhibit “C” and retain the subcontracts and supplier agreements (the “Retention
Option”);     .3   following a competitive bid process in which contractors bid
using their own subcontractors, execute a Change Order with Contractor adding
performance of the work described in Exhibit “C” to the Work (the “Contractor
Option”); and     .4   following a competitive bid process in which contractors
bid using their own subcontractors, execute a Construction Change Directive
eliminating the coordination responsibilities associated with the work described
in Exhibit “C” from the Work and enter into an agreement with a separate general
contractor for completion of the work described in Exhibit “C” (the “Replacement
Option”).

Following Owner’s selection of an Interior Finish-Out Option, the parties will
proceed in accordance with §6.4 of the General Conditions. THE BASIS OF PAYMENT
FOR THE WORK DESCRIBED IN EXHIBIT “C” IF ADDED TO THE WORK PURSUANT TO THIS
SECTION 6.5 SHALL BE A STIPULATED SUM.
ARTICLE 7 COSTS TO BE REIMBURSED
§ 7.1 COST OF THE WORK
§ 7.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
written consent of the Owner. The Cost of the Work shall include only the items
set forth in this Article 7, excluding those items identified as General
Conditions Costs in Section 7.8 of this Agreement.
§ 7.1.2 Where any cost is subject to the Owner’s prior approval, the Contractor
shall obtain this approval prior to incurring the cost. The parties shall
endeavor to identify any such costs prior to executing this Agreement.

 

6



--------------------------------------------------------------------------------



 



§ 7.2 LABOR COSTS
§ 7.2.1 Wages and labor burden of construction workers directly employed by the
Contractor to perform the construction of the Work at the site or, with the
Owner’s prior written approval, at off-site workshops, paid at the fixed rates
set forth in Exhibit “D”—Wage Rates and Payroll Burden.
§ 7.2.2 NOT USED.

(NOT USED.)

§ 7.2.3 NOT USED.

§ 7.2.4 NOT USED.

§ 7.2.5 NOT USED.
§ 7.3 SUBCONTRACT COSTS

Payments made by the Contractor to Subcontractors for performance of the Work in
accordance with the requirements of the subcontracts and the Contract Documents.
§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.
§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage and two
percent (2.0%) attic stock as set forth in Exhibit “H” —Schedule of Attic Stock.
Contractor shall prepare an inventory identifying the type and quantity of
unused excess materials, if any. Such materials shall become the Owner’s
property and be delivered to the Owner, along with the inventory records, upon
Substantial Completion of the Work or, at the Owner’s option, shall be sold by
the Contractor. Any amounts realized from such sales shall be credited to the
Owner as a deduction from the Cost of the Work.
§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, machinery, equipment and hand tools not
customarily owned by construction workers that are provided by the Contractor at
the site and fully consumed in the performance of the Work. Costs of materials,
supplies, machinery, equipment and tools that are not fully consumed shall be
based on the cost or value of the item at the time it is first used on the
Project site less the value of the item when it is no longer used at the Project
site. Costs for items not fully consumed by the Contractor shall mean fair
market value.
§ 7.5.2 Rental charges for machinery, equipment and hand tools not customarily
owned by construction workers that are provided by the Contractor at the site
and costs of transportation, installation, minor repairs, dismantling and
removal, except as set forth in Section 7.8 of this Agreement. The total rental
cost of any Contractor-owned item may not exceed the purchase price of any
comparable item. Rates of Contractor-owned equipment and quantities of equipment
shall be subject to the Owner’s prior written approval.
§ 7.5.3 NOT USED.

§ 7.5.4 NOT USED.
§ 7.5.5 Costs of materials and equipment to be incorporated into the completed
construction and suitably stored off the site at a mutually acceptable location,
subject to the Owner’s prior written approval.
§ 7.6 MISCELLANEOUS COSTS

§ 7.6.1 NOT USED.
§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Contractor is liable.
§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.
§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of the General Conditions or by other provisions
of the Contract Documents, and which do not fall within the scope of
Section 7.7.3.

 

7



--------------------------------------------------------------------------------



 



§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents, provided that Contractor
notified Owner in advance and in writing that a royalty payment would be
necessary to use the design, process or product; the reasonable cost of
defending suits or claims for infringement of patent rights arising from such
requirement of the Contract Documents; and payments made in accordance with
legal judgments against the Contractor resulting from such suits or claims and
payments of settlements made with the Owner’s consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Contractor’s Fee or subject to the GMAX. If such royalties,
fees and costs are excluded by the last sentence of Section 3.17 of the General
Conditions or other provisions of the Contract Documents, then they shall not be
included in the Cost of the Work.
§ 7.6.6 NOT USED.
§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility in the Contract Documents.
§ 7.6.8 NOT USED.

§ 7.6.9 NOT USED.

§ 7.6.10 NOT USED.
§ 7.6.11 Costs attributable to Excusable Delays to the extent allowable under
Article 8.3.5 of the General Conditions.
§ 7.6.12 Costs for providing site security personnel, if requested by Owner.
§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.
§ 7.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of the General Conditions, provided that such action
was not necessitated by any breach, negligence, error or omission on the part of
the Contractor or its Subcontractor(s) (of any tier).
§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers (of any tier), provided that such
damaged or nonconforming Work was not caused by the sole negligence of the Owner
or the Owner’s failure to fulfill a specific responsibility and only to the
extent that the cost of repair or correction is not recovered by the Contractor
from insurance, sureties, Subcontractors or suppliers (of any tier), or others.
§ 7.8 GENERAL CONDITIONS COSTS: The term “General Conditions Costs” refers
exclusively to costs associated with the following items, which are accounted
for in, and payable to the Contractor solely out of, the General Conditions
Amount, subject to approved application of the Construction Contingency:

  .1   wages or salaries and labor burden of the Contractor’s supervisory and
administrative personnel when stationed at the site with the Owner’s prior
approval, paid at the fixed rates set forth in Exhibit “D”;     .2   wages and
salaries and labor burden of the Contractor’s supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work, paid at the fixed
rates set forth in Exhibit “D”;     .3   transportation and storage,
installation, maintenance, dismantling and removal of temporary facilities and
furnishings, including without limitation jobsite office and portable toilet
facilities, as well as rental charges (whether rented from the Contractor or
others), janitorial service and minor repairs and replacements of same;     .4  
document reproductions, facsimile transmissions, long-distance telephone calls,
postage and parcel delivery charges, telephone, gas, and electric utility
service for Contractor’s jobsite trailer, and any jobsite radio or other two-way
communication system;     .5   use of refuse containers, daily construction
clean-up and removal of debris from the site;     .6   NOT USED;

 

8



--------------------------------------------------------------------------------



 



  .7   that portion of insurance and bond premiums that can be directly
attributed to this Contract;     .8   relocation and temporary living allowances
of personnel required for the Work, incurred in accordance with the Contractor’s
standard personnel policy, if approved by the Owner, in writing;     .9   Costs
for electronic equipment and software, directly related to the Work but not
incorporated into the Work, with the Owner’s prior written approval;     .10  
Expenses of the Contractor’s supervisory or administrative personnel incurred
while traveling in discharge of duties connected with the Work, including but
not limited to vehicular expenses and rentals;     .11   temporary fire
extinguishers and other safety equipment and labor associated with same; and

General Conditions Costs accounted for in the General Conditions Amount
specified in §5.1.6 above are based on the bid form dated 10/25/2010.
§ 7.9 RELATED PARTY TRANSACTIONS
§ 7.9.1 For purposes of Section 7.9, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Contractor; any entity in which any stockholder in, or
management employee of, the Contractor owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Contractor. The term “related party” includes any
member of the immediate family of any person identified above.
§ 7.9.2 If any of the costs to be reimbursed arise from a transaction between
the Contractor and a related party, the Contractor shall notify the Owner of the
specific nature of the contemplated transaction, including the identity of the
related party and the anticipated cost to be incurred, before any such
transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Contractor shall procure the
Work, equipment, goods or service from the related party, as a Subcontractor,
according to the terms of Article 10. If the Owner fails to authorize the
transaction, the Contractor shall procure the Work, equipment, goods or service
from some person or entity other than a related party according to the terms of
Article 10.
ARTICLE 8 COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include the items listed below:

  .1   Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office,
except as specifically provided in Section 7.2. or as may be provided in
Article 15;     .2   Expenses of the Contractor’s principal office and offices
other than the site office;     .3   Overhead and general expenses, except as
may be expressly included in Article 7;     .4   The Contractor’s capital
expenses, including interest on the Contractor’s capital employed for the Work;
    .5   Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure of the Contractor, Subcontractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable to fulfill a specific responsibility of the Contract;     .6   Any
cost not specifically and expressly described in Article 7;     .7   Costs,
other than costs included in Change Orders approved by the Owner, that would
cause the GMAX to be exceeded;     .8   Bonuses, profit sharing, incentive
compensation and any other discretionary payments paid to anyone hired by the
Contractor or paid to any Subcontractor or vendor;     .9   Attorney’s fees and
expenses of litigation, except to the extent permitted under the terms of this
Contract;     .10   Costs of business licenses and dues, assessments and
contributions to technical or trade associations other than for the Associated
General Contractors of America (“AGC”), or for representation in collective
bargaining; and     .11   Costs incurred as a result of delay or hindrance,
except as provided in Article 8.3.5 of the General Conditions.

 

9



--------------------------------------------------------------------------------



 



ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment from the Owner, or (2) the Owner
has deposited funds with the Contractor with which to make payments; otherwise,
cash discounts shall accrue to the Contractor. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to the Owner, and the Contractor shall make provisions so that they can be
obtained.
§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.
ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons from whom, or entities from which, the Contractor
shall obtain bids. The Contractor shall obtain bids from Subcontractors and from
suppliers and shall deliver such bids to the Architect. The Owner shall then
determine, with the advice of the Contractor and the Architect, which bids will
be accepted, provided, however, that the Owner shall have the right, in its sole
discretion to reject any proposed Subcontractor or supplier. The Contractor
shall not be required to contract with anyone to whom the Contractor has
reasonable objection.
§ 10.2 When a specific bidder (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the GMAX
by the difference between the bid of the person or entity recommended to the
Owner by the Contractor and the amount of the subcontract or other agreement
actually signed with the person or entity designated by the Owner.
§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. If the Subcontract is awarded on a
cost-plus a fee basis, the Contractor shall provide in the Subcontract for the
Owner to receive the same audit rights with regard to the Subcontractor as the
Owner receives with regard to the Contractor in Article 11, below.
§ 10.4 Anything in this Article 10 to the contrary notwithstanding, Owner, with
the Consent of Contractor, shall have the right, in its sole discretion, to
select and enter into agreements with subcontractors and suppliers in accordance
with §6.5 of this Agreement and §2.4 of the General Conditions with respect to
interior finish-out portions of the Project. To the extent that those sections
may come into conflict with Article 10, the provisions of those sections shall
govern and supersede the provisions of this Article 10. Contractor may object to
Owner’s selection of particular subcontractors for bona-fide reasons concerning
jobsite safety, in which case, Owner shall select another subcontractor.
Otherwise Contractor’s consent shall not be unreasonably withheld.
ARTICLE 11 ACCOUNTING RECORDS
§ 11.1 The Contractor shall keep full and detailed records and accounts related
to the cost of the Work and exercise such controls as may be necessary for
proper financial management under this Contract and to substantiate all costs
incurred. The accounting and control systems shall be maintained in accordance
with generally accepted accounting principles (“GAAP”) satisfactory to the
Owner. The Owner and the Owner’s auditors shall, during regular business hours
and upon reasonable notice, be afforded access to, and shall be permitted to
audit and copy, the Contractor’s records and accounts, including complete
documentation supporting accounting entries, books, correspondence,
instructions, drawings, receipts, subcontracts, Subcontractor’s proposals,
purchase orders, vouchers, memoranda and other data relating to this Contract.
The Contractor shall preserve these records for a period of three years after
final payment, or for such longer period as may be required by law.

 

10



--------------------------------------------------------------------------------



 



§ 11.2 Contractor’s records and accounts subject to auditing and copying shall
include but not be limited to Project files, accounting records, written
policies and procedures; subcontract files (including proposals of successful
and unsuccessful bidders, bid recaps, etc.); original estimates; estimating work
sheets; correspondence; change order files (including documentation covering
negotiated settlements); backcharge logs and supporting documentation; general
ledger entries detailing cash and trade discounts earned; information, materials
and data of every kind and character such as documents, subscriptions, records,
computerized information, agreements, purchase orders, leases, contracts,
commitments, arrangements, notes, daily diaries, superintendent reports,
drawings, receipts, vouchers and memoranda, and any other Contractor records
which may have a bearing on matters of interest to the Owner in connection with
the Contractor’s work for the Owner (all foregoing hereinafter referred to as
“Project Records”). Project Records subject to audit shall also include those
records necessary to evaluate and verify direct costs as they may apply to costs
associated with this Agreement. In those situations where Project Records have
been generated from computerized data, Contractor agrees to provide Owner’s
representatives with extracts of data files in computer readable format on data
disks or suitable alternative computer data exchange formats. Information
provided by Contractor for accounting records will only be provided for Work or
costs that involve, or relate to, this Project or is reasonably required by
Owner’s auditor to perform a comprehensive audit for the Project (“Project
Records”).
§ 11.3 The Owner agrees not to disclose any information gained in the audit
process concerning the practices, processes, methods or other confidential
information of the Contractor. Owner acknowledges that such information
constitutes the trade secrets of Contractor, and that disclosure of such
information may have a substantial impact on Contractor’s competitiveness. Owner
further agrees to take reasonable steps to prevent such information from being
disclosed by any of its employees, consultants, or subcontractors.
ARTICLE 12 PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.
§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the twenty-fifth day of the month.
§ 12.1.3 The Owner shall make payment to the Contractor on a given, properly
completed and supported Application for Payment not later than forty-five (45 )
days after the Architect receives the Application for Payment.
(Federal, state or local laws may require payment within a certain period of
time.)
§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment. Contractor’s Applications for Payment shall otherwise
conform to, and be supported by the items listed in Article 9.3 of the General
Conditions.
§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents
and approved by the Architect and the Owner. The schedule of values shall
conform to the requirements of Section 9.2 of the General Conditions. This
schedule, unless objected to by the Architect, shall be used as a basis for
reviewing the Contractor’s Applications for Payment.
§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or
(2) the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the GMAX allocated to that portion
of the Work in the schedule of values.

 

11



--------------------------------------------------------------------------------



 



§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

  .1   Take the Article 7 Cost of the Work incurred and paid by Contractor in
the proper performance of the Work as of the end of the period covered by the
current Application for Payment (provided, however, that such amount shall not
to exceed that portion of the GMAX properly allocable to completed Work as
determined by multiplying the percentage of completion of each portion of the
Work by the share of the GMAX allocated to that portion of the Work in the
schedule of values) less retainage of ten percent (10.00%);     .2   Add that
portion of the General Conditions Amount properly allocable through the end of
the period covered by the current Application for Payment, which amount shall be
calculated by taking the General Conditions Amount divided by the Contract Time
(in days), multiplied by the number of days elapsed between the date of
commencement and the last day of the period covered by the current Application
for Payment (provided, however, that such number shall not exceed the Contract
Time), less retainage of ten percent (10.00%);     .3   Add the payable portion
of the Contractor’s Fee, less retainage of ten percent (10.00%).The payable
portion of the Contractor’s Fee shall be an amount that bears the same ratio to
that fixed-sum fee as the Cost of the Work bears to a reasonable estimate of the
probable Cost of the Work upon its completion;     .4   NOT USED;     .5   If
the Owner has elected to proceed with completion of the interior finish-out
portion of the Project under §6.5.1 or §6.5.3 of this Agreement, then add that
portion of the Interior Stipulated Sum properly allocable to completed items of
work described in Exhibit “C” as determined by multiplying the percentage
completion of each portion of said work by the share of the Interior Stipulated
Sum allocated to that portion of said work in the approved schedule of values,
less retainage of ten percent (10.00%);     .6   If the Owner has elected to
proceed with completion of the interior finish-out portion of the Project under
§6.5.1 or §6.5.3 of this Agreement, then add that portion of the Interior
Stipulated Sum properly allocable to materials and equipment described in
Exhibit “C” that are delivered and suitably stored at the site for subsequent
incorporation in the completed construction (or, if approved in advance by the
Owner, suitably stored off the site at a location agreed upon in writing), less
retainage of ten percent (10.00%);     .7   Subtract the aggregate of previous
payments made by the Owner;     .8   Subtract the shortfall, if any, indicated
by the Contractor in the documentation required by Section 12.1.4 to
substantiate prior Applications for Payment, or resulting from errors
subsequently discovered by the Owner’s auditors in such documentation; and    
.9   Subtract amounts, if any, for which the Architect has withheld or nullified
a Certificate for Payment as provided in Section 9.5 of the General Conditions.

§ 12.1.8 The Owner and the Contractor shall agree upon a (1) mutually acceptable
procedure for review and approval of payments to Subcontractors and (2) the
percentage of retainage held on Subcontracts, and the Contractor shall execute
subcontracts in accordance with those agreements.
§ 12.1.9 NOT USED.
§ 12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, as determined after accounting for all amounts credited as savings and all
other offsets, shall be made by the Owner to the Contractor no less than thirty
(30) days and no more than thirty-five (35) days after

  .1   the Contractor has fully performed the Contract except for the
Contractor’s responsibility to correct Work as provided in Section 12.2.2 of the
General Conditions, and to satisfy other requirements, if any, which extend
beyond final payment;     .2   the Contractor has submitted a final accounting
for the Cost of the Work and a final Application for Payment;     .3   the
Contractor has satisfied the Final Completion Conditions set forth in
Section 9.10.2 of the General Conditions; and     .4   a final Certificate for
Payment has been issued by the Architect.

 

12



--------------------------------------------------------------------------------



 



§ 12.2.2 Prior to Architect’s issuance of a final Certificate for Payment,
Contractor shall compile a final accounting for the performance of the Contract,
and submit same to Architect for review by Owner’s auditors. The Owner’s
auditors will review and report in writing on the Contractor’s final accounting
within 30 days after delivery of the final accounting to the Architect by the
Contractor. Based upon such Cost of the Work as the Owner’s auditors report to
be substantiated by the Contractor’s final accounting, and provided the other
conditions of Section 12.2.1 have been met, the Architect will, within seven
days after receipt of the written report of the Owner’s auditors, either issue
to the Owner a final Certificate for Payment with a copy to the Contractor, or
notify the Contractor and Owner in writing of the Architect’s reasons for
withholding a certificate as provided in Section 9.5.1 of the General
Conditions. The time periods stated in this Section 12.2.2 supersede those
stated in Section 9.4.1 of the General Conditions. The Architect is not
responsible for verifying the accuracy of the Contractor’s final accounting.
§ 12.2.3 NOT USED.

§ 12.2.4 NOT USED.

§ 12.2.5 NOT USED.
ARTICLE 13 DISPUTE RESOLUTION
§ 13.1 INITIAL DECISION MAKER
The Architect will serve as Initial Decision Maker pursuant to Section 15.2 of
the General Conditions, unless the parties appoint below another individual, not
a party to the Agreement, to serve as Initial Decision Maker.
(If the parties mutually agree, insert the name, address and other contact
information of the Initial Decision Maker, if other than the Architect.)
Ambrose & House Architects, LLP shall serve as the Initial Decision Maker with
respect to the building shell, parking garage, and other portions of the Work
identified with the shell building permit.
The Lauck Group, Inc. d/b/a lauckgroup, shall serve as the Initial Decision
Maker with respect to those portions of the Work identified with the interior
finish-out building permit.
§ 13.2 BINDING DISPUTE RESOLUTION
For any Claim subject to, but not resolved by mediation pursuant to Section 15.3
of the General Conditions, the method of binding dispute resolution shall be as
follows:
(Check the appropriate box. If the Owner and Contractor do not select a method
of binding dispute resolution below, or do not subsequently agree in writing to
a binding dispute resolution method other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)
o Arbitration pursuant to Section 15.4 of the General Conditions
þ Litigation in a court of competent jurisdiction
o Other (Specify)
ARTICLE 14 DEFAULT, TERMINATION AND SUSPENSION
§ 14.1 The Owner may declare the Contractor to be in default of the Contract,
and the Contract may be terminated by the Contractor, or by the Owner, as
provided in Article 14 of the General Conditions. Owner’s declaration of default
shall become effective, and Contractor will be deemed in default of the
Contract, unless Contractor cures such default in accordance with Section 14.2.5
of the General Conditions.
§ 14.2 NOT USED:
.1 NOT USED;

.2 NOT USED

.3 NOT USED.
§ 14.3 NOT USED.
§ 14.4 The Work may be suspended by the Owner as provided in Article 14 of the
General Conditions.
ARTICLE 15 MISCELLANEOUS PROVISIONS
§ 15.1 Where reference is made in this Agreement to a provision of the General
Conditions or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.
§ 15.2 Payments due and unpaid under the Contract shall bear interest beginning
ninety (90) days after the date payment is due, at the legal rate prevailing
from time to time at the place where the Project is located.
(Insert rate of interest agreed upon, if any.)

 

13



--------------------------------------------------------------------------------



 



§ 15.3 The Owner’s representative:
(Name, address and other information.)

             
 
  Name:   Thurman Case    
 
  Address:   2901 Via Fortuna    
 
      Austin, Texas 78746    
 
           
 
  Phone:        
 
  Fax:  
 
   
 
  Email:  
 
   
 
     
 
   

§ 15.4 The Contractor’s representative:
(Name, address and other information.)

             
 
  Name:   Dennet Wenske    
 
  Address:   8107 Springdale #105    
 
      Austin, Texas 78724    
 
           
 
  Phone:        
 
  Fax:  
 
   
 
  Email:  
 
   
 
     
 
   

§ 15.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.
§ 15.6 Other provisions:
§ 15.6.1 OWNER’S FF&E. Reference is made to the fact that Owner intends to
purchase certain furnishings, fixtures and equipment separately from the
Contract for installation by Separate Contractors. The Contractor hereby
acknowledges that it has received a document that is attached hereto and
incorporated into the Contract Documents as Exhibit “E”— Schedule of Owner’s
FF&E. With respect to those items listed in Exhibit “E”, Contractor shall
account for and incorporate into the Work the requirements of Exhibit “E” in
accordance with Sections 3.10.2 and 6.1.5 of the General Conditions.
§ 15.6.2 INDEMNITY. CONTRACTOR SHALL FULFILL THE DEFENSE AND INDEMNITY
OBLIGATIONS SET FORTH IN SECTION 3.18 OF THE GENERAL CONDITIONS.
§ 15.6.3 EXECUTION. The Contract may be executed in any number of multiple
counterparts, all of which taken together shall constitute one and the same
agreement.
§ 15.6.5 NOTICES. Any notice, approval, consent, request or other communication
(for purposes of this paragraph, collectively referred to as “Notice”) provided
or permitted to be given by the Contract Documents must be performed or given in
accordance with Section 13.3 of the General Conditions.
ARTICLE 16 ENUMERATION OF CONTRACT DOCUMENTS

§ 16.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated in the sections below.
§ 16.1.1 The Agreement is this executed AIA Document A102—2007, Standard Form of
Agreement Between Owner and Contractor, as modified.
§ 16.1.2 The General Conditions are AIA Document A201—2007, General Conditions
of the Contract for Construction, as modified and attached hereto as Exhibit
“A”—General Conditions.
§ 16.1.3 The Supplementary and other Conditions of the Contract:

              Document   Title   Date   Pages
 
           

§ 16.1.4 The Specifications:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

 

14



--------------------------------------------------------------------------------



 



Title of Specifications exhibit: Exhibit “F”—List of Construction Documents
§ 16.1.5 The Drawings:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)
Title of Drawings exhibit:       Exhibit “F”—List of Construction Documents
§ 16.1.6 The Addenda, if any:

          Number   Date   Pages
 
       

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 16.
§ 16.1.7 Additional documents, if any, forming part of the Contract Documents:

  .1   AIA Document E201™—2007, Digital Data Protocol Exhibit, if completed by
the parties, or the following:     .2   Other documents, if any, listed below:  
    (List here any additional documents that are intended to form part of the
Contract Documents. AIA Document A201—2007 provides that bidding requirements
such as advertisement or invitation to bid, Instructions to Bidders, sample
forms and the Contractor’s bid are not part of the Contract Documents unless
enumerated in this Agreement. They should be listed here only if intended to be
part of the Contract Documents.)

Exhibit “B”— Alternates, Allowances and Unit Prices
Exhibit “C”—Scope of Interior Finish-Out Work
Exhibit “D”—Wage Rates and Payroll Burden
Exhibit “E”—Schedule of Owner’s FF&E
Exhibit “F”—List of Construction Documents
Exhibit “G” —Preliminary Construction Schedule
Exhibit “H” —Schedule of Attic Stock
ARTICLE 17 INSURANCE AND BONDS
The Contractor shall purchase and maintain insurance and provide bonds as set
forth in Article 11 of the General Conditions.
(State bonding requirements, if any, and limits of liability for insurance
required in Article 11 of the General Conditions.)
At least five (5) business days prior to execution of this Contract, Contractor
shall provide Owner with copies of the policies of insurance and surety bonds
required under the Contract for Owner’s review. On the date of the Contract’s
execution and prior to the commencement of any Work, Contractor shall provide
Owner with evidence that it has obtained insurance and bonds that satisfy all
requirements set forth in Article 11 of Exhibit “A.” Failure by Contractor or
any Subcontractor or Sub-Subcontractor (of any tier) to obtain and continuously
maintain such insurance and bonds, or any portion thereof, shall be deemed a
material breach of the Contract.

 

15



--------------------------------------------------------------------------------



 



This Agreement entered into as of the day and year first written above.

             
Cirrus Logic, Inc.
      Harvey-Cleary Builders, Inc.    
 
           
/s/ Thurman Case
 
OWNER (Signature)
      /s/ Joseph A. Cleary
 
CONTRACTOR (Signature)    
 
           
Thurman Case Chief Financial Officer
 
      Joseph A. Cleary, Jr. President
 
   
(Printed name and title)
      (Printed name and title)    

 

16



--------------------------------------------------------------------------------



 



AIA® Document A201™ — 2007
General Conditions of the Contract for Construction
EXHIBIT “A”—General Conditions
for the following PROJECT:
(Name and location or address)
Cirrus Logic, Inc. — Corporate Headquarters Building
A new 6-story concrete framed office building and adjacent 7-level concrete
parking garage located at 800 West 6th St., Austin, Texas. The Project consists
of a135, 877 gross square feet of office space and 117, 847 gross square feet of
parking garage area accommodating 316 parking spaces, along with further details
as set forth in the Contract Documents, and an Interior Finish-Out Option as set
forth herein.
THE OWNER:
(Name and address)

Cirrus Logic, Inc.
2901 Via Fortuna Dr.
Austin, TX 78746
Phone: (512) 851-4000
THE ARCHITECT:
(Name and address)

Ambrose and House, Architects, LLP
2323 South Shepherd—Suite 1014
Houston, TX 77019
Phone: (713) 522-0815
TABLE OF ARTICLES

         
1 GENERAL PROVISIONS
    25  
2 OWNER
    27  
3 CONTRACTOR
    28  
4 ARCHITECT
    35  
5 SUBCONTRACTORS
    37  
6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
    38  
7 CHANGES IN THE WORK
    41  
8 TIME
    43  
9 PAYMENTS AND COMPLETION
    45  
10 PROTECTION OF PERSONS AND PROPERTY
    50  
11 INSURANCE AND BONDS
    52  
12 UNCOVERING AND CORRECTION OF WORK
    55  
13 MISCELLANEOUS PROVISIONS
    56  
14 TERMINATION OR SUSPENSION OF THE CONTRACT
    58  
15 CLAIMS AND DISPUTES
    61  

 

17



--------------------------------------------------------------------------------



 



INDEX
(Numbers and Topics in Bold are Section Headings)
Acceptance of Nonconforming Work
9.6.6, 9.9.3, 12.3
Acceptance of Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
Access to Work
3.16, 6.2.1, 12.1
Accident Prevention
10
Acts and Omissions
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 8.3.1, 9.5.1, 10.2.5, 10.2.8, 13.4.2, 13.7.1,
14.1, 15.2
Addenda
1.1.1, 3.11.1
Additional Costs, Claims for
3.7.4, 3.7.5, 6.1.1, 7.3.7.5, 10.3, 15.1.4
Additional Inspections and Testing
9.4.2, 9.8.3, 12.2.1, 13.5
Additional Insured
11.1.4
Additional Time, Claims for
3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2, 15.1.5
Administration of the Contract
3.1.3, 4.2, 9.4, 9.5
Advertisement or Invitation to Bid
1.1.1
Aesthetic Effect
4.2.13
Allowances
3.8, 7.3.8
All-risk Insurance
11.3.1, 11.3.1.1
Applications for Payment
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.10, 11.1.3
Approvals
2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10, 4.2.7, 9.3.2, 13.5.1
Arbitration
8.3.1, 11.3.10, 13.1.1, 15.3.2, 15.4
ARCHITECT
4
Architect, Definition of
4.1.1
Architect, Extent of Authority
2.4.1, 3.12.7, 4.1, 4.2, 5.2, 6.3.1, 7.1.2, 7.3.7, 7.4, 9.2.1, 9.3.1, 9.4, 9.5,
9.6.3, 9.8, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4,
15.1.3, 15.2.1
Architect, Limitations of Authority and Responsibility
2.1.1, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 5.2.1, 7.4.1, 9.4.2, 9.5.3, 9.6.4, 15.1.3, 15.2
Architect’s Additional Services and Expenses
2.4.1, 11.3.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
Architect’s Administration of the Contract
3.1.3, 4.2, 3.7.4, 15.2, 9.4.1, 9.5
Architect’s Approvals
2.4.1, 3.1.3, 3.5.1, 3.10.2, 4.2.7
Architect’s Authority to Reject Work
3.5.1, 4.2.6, 12.1.2, 12.2.1
Architect’s Copyright
1.1.7, 1.5
Architect’s Decisions
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.2.14, 6.3.1, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2.1, 9.4.1, 9.5, 9.8.4, 9.9.1, 13.5.2, 15.2, 15.3
Architect’s Inspections
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
Architect’s Instructions
3.2.4, 3.3.1, 4.2.6, 4.2.7, 13.5.2
Architect’s Interpretations
4.2.11, 4.2.12
Architect’s Project Representative
4.2.10
Architect’s Relationship with Contractor
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5.1, 3.7.4, 3.7.5,
3.9.2, 3.9.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 5.2, 6.2.2, 7,
8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.4.2,
13.5, 15.2
Architect’s Relationship with Subcontractors
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.3.7
Architect’s Representations
9.4.2, 9.5.1, 9.10.1
Architect’s Site Visits
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Asbestos
10.3.1
Attorneys’ Fees
3.18.1, 9.10.2, 10.3.3
Award of Separate Contracts
6.1.1, 6.1.2
Award of Subcontracts and Other Contracts for Portions of the Work
5.2
Basic Definitions
1.1
Bidding Requirements
1.1.1, 5.2.1, 11.4.1
Binding Dispute Resolution
9.7.1, 11.3.9, 11.3.10, 13.1.1, 15.2.5, 15.2.6.1, 15.3.1, 15.3.2, 15.4.1
Boiler and Machinery Insurance
11.3.2
Bonds, Lien
7.3.7.4, 9.10.2, 9.10.3
Bonds, Performance, and Payment
7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11.4
Building Permit
3.7.1
Capitalization
1.3
Certificate of Substantial Completion
9.8.3, 9.8.4, 9.8.5

 

18



--------------------------------------------------------------------------------



 



Certificates for Payment
4.2.1, 4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3,
14.1.1.3, 14.2.4, 15.1.3
Certificates of Inspection, Testing or Approval
13.5.4
Certificates of Insurance
9.10.2, 11.1.3
Change Orders
1.1.1, 2.4.1, 3.4.2, 3.7.4, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 5.2.3, 7.1.2, 7.1.3,
7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10, 8.3.1, 9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2,
11.3.4, 11.3.9, 12.1.2, 15.1.3
Change Orders, Definition of
7.2.1
CHANGES IN THE WORK
2.2.1, 3.11, 4.2.8, 7, 7.2.1, 7.3.1, 7.4, 7.4.1, 8.3.1, 9.3.1.1, 11.3.9
Claims, Definition of
15.1.1
CLAIMS AND DISPUTES
3.2.4, 6.1.1, 6.3.1, 7.3.9, 9.3.3, 9.10.4, 10.3.3, 15, 15.4
Claims and Timely Assertion of Claims
15.4.1
Claims for Additional Cost
3.2.4, 3.7.4, 6.1.1, 7.3.9, 10.3.2, 15.1.4
Claims for Additional Time
3.2.4, 3.7.46.1.1, 8.3.2, 10.3.2, 15.1.5
Concealed or Unknown Conditions, Claims for
3.7.4
Claims for Damages
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Claims Subject to Arbitration
15.3.1, 15.4.1
Cleaning Up
3.15, 6.3
Commencement of the Work, Conditions Relating to
2.2.1, 3.2.2, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 5.2.1, 5.2.3, 6.2.2, 8.1.2, 8.2.2,
8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1, 15.1.4
Commencement of the Work, Definition of
8.1.2
Communications Facilitating Contract Administration
3.9.1, 4.2.4
Completion, Conditions Relating to
3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2, 13.7,
14.1.2
COMPLETION, PAYMENTS AND
9
Completion, Substantial
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Compliance with Laws
1.6.1, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 10.2.2, 11.1, 11.3, 13.1,
13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3, 15.2.8, 15.4.2, 15.4.3
Concealed or Unknown Conditions
3.7.4, 4.2.8, 8.3.1, 10.3
Conditions of the Contract
1.1.1, 6.1.1, 6.1.4
Consent, Written
3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.3.1, 13.2, 13.4.2, 15.4.4.2
Consolidation or Joinder
15.4.4
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
1.1.4, 6
Construction Change Directive, Definition of
7.3.1
Construction Change Directives
1.1.1, 3.4.2, 3.12.8, 4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3, 9.3.1.1
Construction Schedules, Contractor’s
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contingent Assignment of Subcontracts
5.4, 14.2.2.2
Continuing Contract Performance
15.1.3
Contract, Definition of
1.1.2
CONTRACT, TERMINATION OR SUSPENSION OF THE
5.4.1.1, 11.3.9, 14
Contract Administration
3.1.3, 4, 9.4, 9.5
Contract Award and Execution, Conditions Relating to
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.3.6, 11.4.1
Contract Documents, The
1.1.1
Contract Documents, Copies Furnished and Use of
1.5.2, 2.2.5, 5.3
Contract Documents, Definition of
1.1.1
Contract Sum
3.7.4, 3.8, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7, 10.3.2,
11.3.1, 14.2.4, 14.3.2, 15.1.4, 15.2.5
Contract Sum, Definition of
9.1
Contract Time
3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3.1, 7.3.5, 7.4, 8.1.1, 8.2.1, 8.3.1,
9.5.1, 9.7.1, 10.3.2, 12.1.1, 14.3.2, 15.1.5.1, 15.2.5
Contract Time, Definition of
8.1.1
CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2
Contractor’s Construction Schedules
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contractor’s Employees
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1,

 

19



--------------------------------------------------------------------------------



 



Contractor’s Liability Insurance
11.1
Contractor’s Relationship with Separate Contractors and Owner’s Forces
3.12.5, 3.14.2, 4.2.4, 6, 11.3.7, 12.1.2, 12.2.4
Contractor’s Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.3.1.2, 11.3.7, 11.3.8
Contractor’s Relationship with the Architect
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5.1, 3.7.4, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7,
9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.5, 15.1.2, 15.2.1
Contractor’s Representations
3.2.1, 3.2.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Contractor’s Responsibility for Those Performing the Work
3.3.2, 3.18, 5.3.1, 6.1.3, 6.2, 9.5.1, 10.2.8
Contractor’s Review of Contract Documents
3.2
Contractor’s Right to Stop the Work
9.7
Contractor’s Right to Terminate the Contract
14.1, 15.1.6
Contractor’s Submittals
3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1, 9.10.2,
9.10.3, 11.1.3, 11.4.2
Contractor’s Superintendent
3.9, 10.2.6
Contractor’s Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.5, 7.3.7, 8.2,
10, 12, 14, 15.1.3
Contractual Liability Insurance
11.1.1.8, 11.2
Coordination and Correlation
1.2, 3.2.1, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Copies Furnished of Drawings and Specifications
1.5, 2.2.5, 3.11
Copyrights
1.5, 3.17
Correction of Work
2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2
Correlation and Intent of the Contract Documents
1.2
Cost, Definition of
7.3.7
Costs
2.4.1, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.7, 7.3.8,
7.3.9, 9.10.2, 10.3.2, 10.3.6, 11.3, 12.1.2, 12.2.1, 12.2.4, 13.5, 14
Cutting and Patching
3.14, 6.2.5
Damage to Construction of Owner or Separate Contractors
3.14.2, 6.2.4, 10.2.1.2, 10.2.5, 10.4, 11.1.1, 11.3, 12.2.4
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.4.1, 11.3.1, 12.2.4
Damages, Claims for
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work, Definition of
8.1.2
Date of Substantial Completion, Definition of
8.1.3
Day, Definition of
8.1.4
Decisions of the Architect
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 15.2, 6.3, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2.1, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4, 15.1, 15.2
Decisions to Withhold Certification
9.4.1, 9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance, Rejection and Correction of
2.3.1, 2.4.1, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1
Defective Work, Definition of
3.5.1
Definitions
1.1, 2.1.1, 3.1.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 15.1.1, 5.1, 6.1.2,
7.2.1, 7.3.1, 8.1, 9.1, 9.8.1
Delays and Extensions of Time
3.2., 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1, 9.7.1, 10.3.2, 10.4.1,
14.3.2, 15.1.5, 15.2.5
Disputes
6.3.1, 7.3.9, 15.1, 15.2
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and Ownership of
3.11
Effective Date of Insurance
8.2.2, 11.1.2
Emergencies
10.4, 14.1.1.2, 15.1.4
Employees, Contractor’s
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1
Equipment, Labor, Materials or
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13.1, 3.15.1, 4.2.6, 4.2.7,
5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1,
14.2.1.2
Execution and Progress of the Work
1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3.1, 3.4.1, 3.5.1, 3.7.1, 3.10.1,
3.12, 3.14, 4.2, 6.2.2, 7.1.3, 7.3.5, 8.2, 9.5.1, 9.9.1, 10.2, 10.3, 12.2, 14.2,
14.3.1, 15.1.3
Extensions of Time
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1, 10.3.2, 10.4.1, 14.3,
15.1.5, 15.2.5
Failure of Payment
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Faulty Work
(See Defective or Nonconforming Work)
Final Completion and Final Payment
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.3.1, 11.3.5, 12.3.1, 14.2.4,
14.4.3
Financial Arrangements, Owner’s
2.2.1, 13.2.2, 14.1.1.4
Fire and Extended Coverage Insurance
11.3.1.1

 

20



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS
1
Governing Law
13.1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3
Identification of Subcontractors and Suppliers
5.2.1
Indemnification
3.17.1, 3.18, 9.10.2, 10.3.3, 10.3.5, 10.3.6, 11.3.1.2, 11.3.7
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2.1, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Initial Decision
15.2
Initial Decision Maker, Definition of
1.1.8
Initial Decision Maker, Decisions
14.2.2, 14.2.4, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Initial Decision Maker, Extent of Authority
14.2.2, 14.2.4, 15.1.3, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Injury or Damage to Person or Property
10.2.8, 10.4.1
Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 12.2.1,
13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2, 12, 13.5.2
Instruments of Service, Definition of
1.1.7
Insurance
3.18.1, 6.1.1, 7.3.7, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 11
Insurance, Boiler and Machinery
11.3.2
Insurance, Contractor’s Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
Insurance, Loss of Use
11.3.3
Insurance, Owner’s Liability
11.2
Insurance, Property
10.2.5, 11.3
Insurance, Stored Materials
9.3.2, 11.4.1.4
INSURANCE AND BONDS
11
Insurance Companies, Consent to Partial Occupancy
9.9.1, 11.4.1.5
Insurance Companies, Settlement with
11.4.10
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
Interest
13.6
Interpretation
1.2.3, 1.4, 4.1.1, 5.1, 6.1.2, 15.1.1
Interpretations, Written
4.2.11, 4.2.12, 15.1.4
Judgment on Final Award
15.4.2
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Labor Disputes
8.3.1
Laws and Regulations
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13.1, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1.1,
11.3, 13.1.1, 13.4, 13.5.1, 13.5.2, 13.6.1, 14, 15.2.8, 15.4
Liens
2.1.2, 9.3.3, 9.10.2, 9.10.4, 15.2.8
Limitations, Statutes of
12.2.5, 13.7, 15.4.1.1
Limitations of Liability
2.3.1, 3.2.2, 3.5.1, 3.12.10, 3.17.1, 3.18.1, 4.2.6, 4.2.7, 4.2.12, 6.2.2,
9.4.2, 9.6.4, 9.6.7, 10.2.5, 10.3.3, 11.1.2, 11.2.1, 11.3.7, 12.2.5, 13.4.2
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 5.2, 5.3.1, 5.4.1,
6.2.4, 7.3, 7.4, 8.2, 9.2.1, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7.1, 9.8, 9.9,
9.10, 11.1.3, 11.3.1.5, 11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14, 15
Loss of Use Insurance
11.3.3
Material Suppliers
1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
Materials, Hazardous
10.2.4, 10.3
Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13.1, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4,
14.2.1.1, 14.2.1.2
Means, Methods, Techniques, Sequences and Procedures of Construction
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
Mechanic’s Lien
2.1.2, 15.2.8
Mediation
8.3.1, 10.3.5, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3, 15.4.1
Minor Changes in the Work
1.1.1, 3.12.8, 4.2.8, 7.1, 7.4
MISCELLANEOUS PROVISIONS
13
Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7.1, 10.3.2, 11.3.1

 

21



--------------------------------------------------------------------------------



 



Mutual Responsibility
6.2
Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and Correction of
2.3.1, 2.4.1, 3.5.1, 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1
Notice
2.2.1, 2.3.1, 2.4.1, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1, 9.7.1, 9.10, 10.2.2,
11.1.3, 11.4.6, 12.2.2.1, 13.3, 13.5.1, 13.5.2, 14.1, 14.2, 15.2.8, 15.4.1
Notice, Written
2.3.1, 2.4.1, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1, 9.7.1, 9.10, 10.2.2, 10.3,
11.1.3, 11.3.6, 12.2.2.1, 13.3, 14, 15.2.8, 15.4.1
Notice of Claims
3.7.4, 4.5, 10.2.8, 15.1.2, 15.4
Notice of Testing and Inspections
13.5.1, 13.5.2
Observations, Contractor’s
3.2, 3.7.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.3.1.5
Orders, Written
1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1, 13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1.1
Owner, Information and Services Required of the
2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2.1, 11.3, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Owner’s Authority
1.5, 2.1.1, 2.3.1, 2.4.1, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4,
4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3.1, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.6.4, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.3, 11.3.10, 12.2.2,
12.3.1, 13.2.2, 14.3, 14.4, 15.2.7
Owner’s Financial Capability
2.2.1, 13.2.2, 14.1.1.4
Owner’s Liability Insurance
11.2
Owner’s Loss of Use Insurance
11.3.3
Owner’s Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner’s Right to Carry Out the Work
2.4, 14.2.2
Owner’s Right to Clean Up
6.3
Owner’s Right to Perform Construction and to Award Separate Contracts
6.1
Owner’s Right to Stop the Work
2.3
Owner’s Right to Suspend the Work
14.3
Owner’s Right to Terminate the Contract
14.2
Ownership and Use of Drawings, Specifications and Other Instruments of Service
1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11.1, 3.17.1, 4.2.12, 5.3.1
Partial Occupancy or Use
9.6.6, 9.9, 11.3.1.5
Patching, Cutting and
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.9, 9.2.1, 9.3, 9.4, 9.5, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 14.2.3, 14.2.4,
14.4.3
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Payment, Failure of
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Payment, Final
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7, 14.2.4,
14.4.3
Payment Bond, Performance Bond and
7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4
Payments, Progress
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
PAYMENTS AND COMPLETION
9
Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8, 14.2.1.2
PCB
10.3.1
Performance Bond and Payment Bond
7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4
Permits, Fees, Notices and Compliance with Laws
2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION OF
10
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
Progress and Completion
4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3
Progress Payments
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
Project, Definition of the
1.1.4
Project Representatives
4.2.10

 

22



--------------------------------------------------------------------------------



 



Property Insurance
10.2.5, 11.3
PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1, 11.4,
13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14, 15.2.8, 15.4
Rejection of Work
3.5.1, 4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
Representations
3.2.1, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2.10, 5.1.1, 5.1.2, 13.2.1
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field Conditions by Contractor
3.2, 3.12.7, 6.1.3
Review of Contractor’s Submittals by Owner and Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and Samples by Contractor
3.12
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5.1, 3.7.4, 3.15.2, 4.2.6, 4.5, 5.3, 5.4, 6.1, 6.3, 7.3.1,
8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14, 15.4
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
15.4.1
Safety of Persons and Property
10.2, 10.4
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.4
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules, Construction
1.4.1.2, 3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 6, 8.3.1, 11.4.7, 12.1.2
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5
Site Visits, Architect’s
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of the
1.1.6
Specifications, The
1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17, 4.2.14
Statute of Limitations
13.7, 15.4.1.1
Stopping the Work
2.3, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4
Subcontractor, Definition of
5.1.1
SUBCONTRACTORS
5
Subcontractors, Work by
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1
Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3
Submittal Schedule
3.10.2, 3.12.5, 4.2.7
Subrogation, Waivers of
6.1.1, 11.4.5, 11.3.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Substantial Completion, Definition of
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5.1, 7.3.8
Sub-subcontractor, Definition of
5.1.2
Subsurface Conditions
3.7.4
Successors and Assigns
13.2
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.7, 8.2, 8.3.1,
9.4.2, 10, 12, 14, 15.1.3
Surety
5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2, 15.2.7
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3

 

23



--------------------------------------------------------------------------------



 



Suspension by the Owner for Convenience
14.3
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
5.4.1.1, 11.4.9, 14
Taxes
3.6, 3.8.2.1, 7.3.7.4
Termination by the Contractor
14.1, 15.1.6
Termination by the Owner for Cause
5.4.1.1, 14.2, 15.1.6
Termination by the Owner for Convenience
14.4
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
14
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1, 13.5
TIME
8
Time, Delays and Extensions of
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1, 9.7.1, 10.3.2, 10.4.1,
14.3.2, 15.1.5, 15.2.5
Time Limits
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 4.4, 4.5, 5.2, 5.3,
5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9,
9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14, 15.1.2, 15.4
Time Limits on Claims
3.7.4, 10.2.8, 13.7, 15.1.2
Title to Work
9.3.2, 9.3.3
Transmission of Data in Digital Form
1.6
UNCOVERING AND CORRECTION OF WORK
12
Uncovering of Work
12.1
Unforeseen Conditions, Concealed or Unknown
3.7.4, 8.3.1, 10.3
Unit Prices
7.3.3.2, 7.3.4
Use of Documents
1.1.1, 1.5, 2.2.5, 3.12.6, 5.3
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
9.10.5, 11.4.7, 13.4.2, 15.1.6
Waiver of Claims by the Owner
9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4, 15.1.6
Waiver of Consequential Damages
14.2.4, 15.1.6
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.4.5, 11.3.7
Warranty
3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1
Weather Delays
15.1.5.2
Work, Definition of
1.1.3
Written Consent
1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.4.1, 13.2, 13.4.2, 15.4.4.2
Written Interpretations
4.2.11, 4.2.12
Written Notice
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3,
11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14, 15.4.1
Written Orders
1.1.1, 2.3, 3.9, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1, 15.1.2

 

24



--------------------------------------------------------------------------------



 



ARTICLE 1 GENERAL PROVISIONS

§ 1.1 BASIC DEFINITIONS

§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents are enumerated in the Agreement between the Owner and
Contractor (hereinafter the Agreement). A Modification is (1) a written
amendment to the Contract signed by both parties, (2) a Change Order, (3) a
Construction Change Directive or (4) a written order for a minor change in the
Work issued by the Architect. Unless specifically enumerated in the Agreement,
the Contract Documents do not include the advertisement or invitation to bid,
Instructions to Bidders, sample forms, other information furnished by the Owner
in anticipation of receiving bids or proposals, the Contractor’s bid or
proposal, or portions of Addenda relating to bidding requirements.
§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
or cause of action of any kind (1) between the Contractor and the Architect or
the Architect’s consultants, (2) between the Owner and a Subcontractor or a
Sub-subcontractor, (3) between the Owner and the Architect or the Architect’s
consultants or (4) between any persons or entities other than the Owner and the
Contractor. There are no intended third-party beneficiaries to the Contract. The
obligations of Owner and Contractor under the Contract are intended solely for
the benefit of the other party, and any benefits arising out of those
obligations that may accrue to third parties are entirely incidental.
Notwithstanding anything else in this section to the contrary, Contractor’s
obligations include cooperation intended to facilitate performance of the
Architect’s duties.
§ 1.1.3 THE WORK
The term “Work” means the construction and services required by the Contract
Documents, and any part thereof, that are necessary in order that such
construction and services will be complete and in conformity with the Contract
Documents and all applicable safety regulations and other regulations bearing on
the means and methods of construction, and includes all other labor, materials,
equipment and services provided or to be provided by the Contractor to fulfill
the Contractor’s obligations. The Work may constitute the whole or a part of the
Project.
§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner and by separate contractors.
§ 1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.
§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
§ 1.1.7 INSTRUMENTS OF SERVICE
Instruments of Service are documentary representations, including those in
electronic form, of the tangible and intangible creative work performed by the
Architect and the Architect’s consultants in connection with the Project under
their respective professional services agreements. Instruments of Service may
include, without limitation, studies, surveys, models, sketches, drawings,
specifications, and other similar materials.
§ 1.1.8 INITIAL DECISION MAKER
The Initial Decision Maker is the person identified in the Agreement to render
initial decisions on Claims in accordance with Section 15.2 and certify
termination of the Agreement under Section 14.2.2.
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results. Except
to the extent specifically indicated in the Contract Documents that a portion of
the work is to be the responsibility of others, the intention of the Drawings
and Specifications includes, without limitation, that all work, equipment,
casework, mechanical, electrical and similar devices of whatever nature, be
completely installed, hooked-up, made operational and made functional for the
purpose for which they are intended, by the Contractor, and that all costs
therefor are included in the GMAX.

 

25



--------------------------------------------------------------------------------



 



§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.
§ 1.2.3 Unless otherwise stated in the Contract Documents, words that have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.
§ 1.2.4 CLARIFICATIONS: The general character of the Work is shown on the
Drawings and Specifications, but clarifications, and refinements may be made
when needed to more fully explain the Work. Provided that they were reasonably
inferable from the Drawings and Specifications that were bid by Contractor as
necessary to provide a completed and fully operational system, facility or
structure, such clarifications and refinements shall be considered part of the
scope of the Work to be performed without adjustment in the Contract Sum, GMAX,
Contract Time or FF&E Deadlines.
§ 1.2.5 DIAGRAMMATIC DEPICTIONS: Drawings, depictions and diagrams for
mechanical, plumbing and electrical work shall be considered as diagrammatic
only, not to be used for any structural guidance or physical layout, and
Contractor shall be responsible to provide any and all numbers and lengths of
mechanical, plumbing or electrical fittings, wire, conduit, connections,
attachments or similar materials needed to complete the Work, at no adjustment
to the Contract Sum, GMAX, Contract Time or FF&E Deadlines.
§ 1.3 CAPITALIZATION
Terms capitalized in these General Conditions include those that are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.
§ 1.4 INTERPRETATION
In the interest of brevity the Contract Documents frequently omit modifying
words such as “all” and “any” and articles such as “the” and “an,” but the fact
that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statement. Should
the Contract Documents become the subject of litigation, they shall not be
construed more favorably for or strictly against any party based on a claim that
one was the author, drafter or maker of the Contract Documents.
§ 1.5 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
§ 1.5.1 The owners of Instruments of Service, including the Drawings and
Specifications, as determined by the Owner’s separate agreements with its
architect or architects, will retain all common law, statutory and other
reserved rights, including copyrights. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers shall not own or claim a
copyright in the Instruments of Service. Submittal or distribution to meet
official regulatory requirements or for other purposes in connection with this
Project is not to be construed as publication in derogation of the Architect’s
or Architect’s consultants’ reserved rights.
§ 1.5.2 The Contractor, Subcontractors, Sub-subcontractors (of any tier) and
material or equipment suppliers are authorized to use and reproduce the
Instruments of Service provided to them solely and exclusively for execution of
the Work. All copies made under this authorization shall bear the copyright
notice, if any, shown on the Instruments of Service. The Contractor,
Subcontractors, Sub-subcontractors (of any tier), and material or equipment
suppliers may not use the Instruments of Service on other projects or for
additions to this Project outside the scope of the Work without the specific
written consent of the Owner.
§ 1.6 TRANSMISSION OF DATA IN DIGITAL FORM
If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions, unless otherwise already
provided in the Agreement or the Contract Documents.

 

26



--------------------------------------------------------------------------------



 



ARTICLE 2 OWNER

§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term “Owner” means the Owner or the
Owner’s authorized representative.
§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.
§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 Prior to commencement of the Work, the Contractor may request in writing
that the Owner provide reasonable evidence that the Owner has made financial
arrangements to fulfill the Owner’s obligations under the Contract. Thereafter,
the Contractor may only request such evidence if (1) the Owner fails to make
payments to the Contractor as the Contract Documents require; (2) a change in
the Work materially changes the Contract Sum; or (3) the Contractor identifies
in writing a reasonable concern regarding the Owner’s ability to make payment
when due. The Owner shall furnish such evidence as a condition precedent to
commencement or continuation of the Work or the portion of the Work affected by
a material change. After the Owner furnishes the evidence, the Owner shall not
materially vary such financial arrangements without prior notice to the
Contractor.
§ 2.2.2 Except for permits and fees that are the responsibility of the
Contractor under the Contract Documents, including those required under
Section 3.7.1, the Owner shall secure and pay for necessary approvals,
easements, assessments and charges required for construction, use or occupancy
of permanent structures or for permanent changes in existing facilities.
§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to reasonably rely on
the accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
§ 2.2.4 The Owner shall furnish information or services required of the Owner by
the Contract Documents with reasonable promptness. The Owner shall also furnish
any other information or services under the Owner’s control and relevant to the
Contractor’s performance of the Work with reasonable promptness after receiving
the Contractor’s written request for such information or services.
§ 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall
furnish to the Contractor one copy of the Contract Documents for purposes of
making reproductions pursuant to Section 1.5.2.
§ 2.3 OWNER’S RIGHT TO STOP THE WORK
If the Contractor fails to correct Work that is not in accordance with the
requirements of the Contract Documents as required by Section 12.2, or in
response to a declaration of default by the Owner under Section 14.2, or
repeatedly fails to carry out Work in accordance with the Contract Documents or
any safety or other regulations bearing upon the means and methods of
construction, the Owner may issue a written order to the Contractor to stop the
Work, or any portion thereof, until the cause for such order has been
eliminated; however, the right of the Owner to stop the Work shall not give rise
to a duty on the part of the Owner to exercise this right for the benefit of the
Contractor or any other person or entity. The Contractor shall not be entitled
to any adjustment of Contract Sum, GMAX, Contract Time or FF&E Deadlines as a
result of any such properly issued and justified order.
§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK
Without limitation to any of Owner’s other rights or remedies at law or in
equity, Owner shall have the right to declare Contractor to be in default of the
Contract under the circumstances set forth in Section 14.2 of these General
Conditions. Owner reserves the right to carry out all or part of the
Contractor’s Work in accordance with the provisions of Section 14.2 of these
General Conditions or Section 6.5 of the Agreement.
§ 2.5 OWNER’S RIGHT TO ELIMINATE PART OF THE WORK
§ 2.5.1 Owner has the right, in its sole and absolute discretion, to eliminate
entire or partial elements of the Work at any time prior to the Contractor’s
commencement of such elements of the Work. In such an event, GMAX, Contract Time
and FF&E Deadlines will be adjusted downward via Construction Change Directive
in an amount as calculated under Article 7 of these General Conditions. Within
ten (10) days following such elimination, the Contractor shall also submit a
revised schedule of values to the Owner to reflect the adjusted Work scope.

 

27



--------------------------------------------------------------------------------



 



ARTICLE 3 CONTRACTOR

§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor shall designate in
writing a representative who shall have express authority to bind the Contractor
with respect to all matters under this Contract. The term “Contractor” means the
Contractor or the Contractor’s authorized representative.
§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.
§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons or entities other than
the Contractor.
§ 3.1.4 INDEPENDENT CONTRACTOR. It is understood and agreed that the
relationship of the Contractor to the Owner shall be that of an independent
contractor. Nothing contained in or inferable from the Contract Documents shall
be construed to make Contractor the agent, servant or employee of the Owner. It
is understood and agreed that any direction or instruction by Owner in respect
to the Work relates solely to the results the Owner desires to obtain from the
Work, and shall in no way affect Contractor’s status as an independent
contractor or relieve Contractor of the responsibility for the means and methods
of performing the Work. Nothing in this paragraph shall be construed as limiting
the Contractor’s obligations toward the Owner that arise from the relationship
of trust and confidence set forth in Article 3 of the Agreement
§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed, correlated personal observations with
requirements of the Contract Documents, and has satisfied itself as to the
condition thereof and that the GMAX is just and reasonable compensation for all
the Work, including all foreseen or foreseeable risks, hazards and difficulties
in connection therewith.
§ 3.2.2 Because the Contract Documents are complementary, the Contractor shall,
before starting each portion of the Work, carefully study and compare the
various Contract Documents relative to that portion of the Work, as well as the
information furnished by the Owner pursuant to Section 2.2.3, shall take field
measurements of any existing conditions related to that portion of the Work, and
shall observe any conditions at the site affecting it. These obligations are for
the purpose of facilitating coordination and construction by the Contractor and
are not for the purpose of discovering errors, omissions, or inconsistencies in
the Contract Documents; however, the Contractor shall promptly, and before
proceeding with the affected portion of the Work, report to the Architect and
Owner any errors, inconsistencies or omissions discovered by or made known to
the Contractor as a request for information in such form as the Architect may
require. It is recognized that the Contractor’s review is made in the
Contractor’s capacity as a contractor and not as a licensed design professional,
unless otherwise specifically provided in the Contract Documents.
§ 3.2.3 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, but the Contractor shall
promptly, and before proceeding with the affected portion of the Work, report to
the Architect and Owner any design errors or omissions or any nonconformity
discovered by or made known to the Contractor as a request for information in
such form as the Architect may require.
§ 3.2.4 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions the Architect issues in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.2
or 3.2.3, the Contractor shall make Claims as provided in Article 15. If the
Contractor fails to perform the obligations of Sections 3.2.2 or 3.2.3, the
Contractor shall pay such costs and damages to the Owner as would have been
avoided if the Contractor had performed such obligations. The Contractor shall
not be liable to the Owner or Architect for damages resulting from errors,
inconsistencies or omissions in the Contract Documents or for differences
between field measurements or conditions and the Contract Documents, however,
if, without having reported same to the Architect, the Contractor performs any
work involving: (i) a design error, inconsistency or omission that was actually
discovered, or which should have been discovered by the Contractor; or (ii) a
nonconformity with applicable laws, statutes, ordinances, codes, rules and
regulations, and lawful orders of public authorities that was actually observed
by the Contractor, then the Contractor shall assume appropriate responsibility
for such Work and shall bear an appropriate share of the costs attributable to
correction, which shall not be considered a Cost of the Work.

 

28



--------------------------------------------------------------------------------



 



§ 3.2.5 Anything to the contrary in the Contract Documents notwithstanding, and
to the fullest extent permitted by law, the Owner disclaims any and all implied
or express warranties regarding: (i) the accuracy, sufficiency, or completeness
of the Contract Documents or any report, survey, analysis or investigation
provided to Contractor; (ii) the constructability of the improvements depicted
in the Contract Documents; and (iii) the conditions of existing improvements.
The parties agree that any such deficiency or condition shall not create a cause
of action against Owner for breach of express or implied warranty,
misrepresentation or fraud. If Contractor believes that it is entitled to extra
time or compensation as a result of errors in the Contract Documents, reports,
surveys, analyses, investigations, or concealed field conditions, then
Contractor shall, as a condition precedent to seeking redress in any court,
follow the claim procedures set forth in Article 15 of these General Conditions.
§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention and shall provide supervision sufficient
to achieve proper coordination and timely completion of the Work. The Contractor
shall be solely responsible for, and have control over, construction means,
methods, techniques, sequences and procedures and for coordinating all portions
of the Work under the Contract, unless the Contract Documents give other
specific instructions concerning these matters. If the Contract Documents give
specific instructions concerning construction means, methods, techniques,
sequences or procedures, the Contractor shall evaluate the jobsite safety
thereof and, except as stated below, shall be fully and solely responsible for
the jobsite safety of such means, methods, techniques, sequences and procedures.
If the Contractor determines that such means, methods, techniques, sequences or
procedures may not be safe, the Contractor shall give timely written notice to
the Owner and Architect and shall not proceed with that portion of the Work
without further written instructions from the Architect. If the Contractor is
then instructed to proceed with the required means, methods, techniques,
sequences or procedures without acceptance of changes proposed by the
Contractor, the Owner shall be solely responsible for any loss or damage arising
solely from those Owner-required means, methods, techniques, sequences or
procedures.
§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors (of any tier) and their agents and
employees, and other persons or entities performing portions of the Work for, or
on behalf of, the Contractor or any of its Subcontractors (of any tier).
§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.
§ 3.3.4 REPORTING
§ 3.3.4.1 Monthly Reports. Contractor shall prepare and submit to Owner a
monthly status report which shall include: (i) the status of pending Change
Order Requests, Change Orders, Submittals, and Requests for Information
(including a log of the dates, as applicable of submission, initial and
subsequent review, return, resubmittal, approval, rejection, and other pertinent
events relevant to their status); (ii) the then-current Construction Schedule;
(iii) status of as-built progress including identification of any schedule
slippage that brings into jeopardy the possibility of achieving the state of
progress in the Work required by the FF&E Deadlines or the Contract Time, as
scheduled;; (iv) a plan for bringing such activities back up to schedule (v)
identification and status of Claims; and (vi) status of significant problems and
the Contractor’s recommendations for corrective action. Under no circumstances
shall information contained in Contractor’s monthly status report required by
this Section relieve Contractor of its obligations to comply with, or serve as a
substitute for, requirements under any other provisions of the Contract
Documents relative to timely and complete notice to Owner of Changes, Delays,
Claims, or other matters.
§ 3.3.4.2 Daily Reports. Contractor shall prepare daily construction reports for
every day that the Contractor claims to have been delayed or hindered in the
prosecution of the Work. The daily reports shall, at a minimum, address the
following: construction activities and locations, construction crew sizes of
Contractor and Subcontractors (of any tier), start or completion of activities,
progress on construction activities (including portions of Work completed),
tests or inspections performed, deliveries of material or equipment,
construction equipment used, and circumstances contributing to delays or
hindrances in the prosecution of the Work. Contractor shall provide Owner with
copies of its daily construction reports by the Monday following each week in
which the alleged delay or hindrance occurred. Under no circumstances shall
information contained in Contractor’s daily construction report required by this
Paragraph relieve Contractor of its obligations to comply with, or serve as a
substitute for, requirements under any other provisions of the Contract
Documents relative to timely and complete notice to Owner of Changes, Delays,
Claims or other matters.

 

29



--------------------------------------------------------------------------------



 



§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.
§ 3.4.2 Except in the case of minor changes in the Work authorized by the
Architect in accordance with Sections 3.12.8 or 7.4, the Contractor may make
substitutions only with the consent of the Owner, after evaluation by the
Architect and in accordance with a Change Order or Construction Change
Directive.
§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Work. The Contractor
shall not permit employment of unfit persons or persons not properly skilled in
tasks assigned to them.
§ 3.5 WARRANTY
The Contractor warrants to the Owner and Architect that materials and equipment
furnished under the Contract will be of good quality and new unless the Contract
Documents require or permit otherwise. The Contractor further warrants that the
Work will conform to the requirements of the Contract Documents and will be free
from defects, except for those inherent in the quality of the Work the Contract
Documents require or permit. Work, materials, or equipment not conforming to
these requirements may be considered defective. The Contractor’s warranty
excludes remedy for damage or defect caused by abuse, alterations to the Work
not executed by the Contractor, improper or insufficient maintenance, improper
operation, or normal wear and tear and normal usage. If required by the
Architect, the Contractor shall furnish satisfactory evidence as to the kind and
quality of materials and equipment.
§ 3.6 TAXES
The Contractor shall pay sales, consumer, use and similar taxes for the Work
provided by the Contractor that are legally enacted when bids are received or
negotiations concluded, whether or not yet effective or merely scheduled to go
into effect.
§ 3.7 PERMITS, FEES, NOTICES, AND COMPLIANCE WITH LAWS
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit as well as for other permits, fees,
licenses, and inspections by government agencies necessary for proper execution
and completion of the Work that are customarily secured after execution of the
Contract and legally required at the time bids are received or negotiations
concluded.
§ 3.7.2 The Contractor shall comply with and give notices required by applicable
laws, statutes, ordinances, codes, rules and regulations, and lawful orders of
public authorities applicable to performance of the Work.
§ 3.7.3 It is not the Contractor’s responsibility to ascertain that the Contract
Documents are in accordance with the applicable laws, statutes, ordinances,
building codes, and rules and regulations. However, if the Contractor observes
that portions of the Contract Documents are at variance therewith, the
Contractor shall promptly notify the Architect and Owner in writing, and
necessary changes shall be accomplished by appropriate modifications. If the
Contractor performs Work knowing it to be contrary to applicable laws, statutes,
ordinances, codes, rules and regulations, or lawful orders of public
authorities, the Contractor shall assume appropriate responsibility for such
Work and shall bear the costs attributable to correction.
§ 3.7.4 Concealed or Unknown Conditions. If the Contractor encounters conditions
at the site that are (1) subsurface or otherwise concealed physical conditions
that differ materially from those indicated in the Contract Documents or
(2) unknown physical conditions of an unusual nature, that differ materially
from those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Contract Documents
(collectively, “Concealed Conditions), the Contractor shall promptly provide
notice to the Owner and the Architect before conditions are disturbed and in no
event later than 21 days after first observance of the conditions. Contractor’s
notice must include a written statement with a complete and detailed description
of the Concealed Condition, a cost breakdown setting forth the basis of
Contractor’s calculation of the costs arising from such Concealed Condition, and
information demonstrating the effect on the Construction Schedule in the same
manner as required by the Contract Documents for obtaining Owner’s approval for
extensions of time. The Architect will promptly investigate such conditions and,
if the Architect determines that they differ materially and cause an increase or
decrease in the Contractor’s cost of, or time required for, performance of any
part of the Work, will recommend an equitable adjustment in the GMAX, Contract
Sum, Contract Time and/or FF&E Deadlines. If the Architect determines that the
conditions at the site are not materially different from those indicated in the
Contract Documents and that no change in the terms of the Contract is justified,
the Architect shall promptly notify the Owner and Contractor in writing, stating
the reasons. If either party disputes the Architect’s determination or
recommendation, that party may proceed as provided in Article 15.

 

30



--------------------------------------------------------------------------------



 



§ 3.7.5 If, in the course of the Work, the Contractor encounters human remains
or recognizes the existence of burial markers, archaeological sites or wetlands
not indicated in the Contract Documents, the Contractor shall immediately
suspend any operations that would affect them and shall notify the Owner and
Architect. Upon receipt of such notice, the Owner shall promptly take reasonable
action to obtain governmental authorization required to resume the operations.
The Contractor shall continue to suspend such operations until otherwise
instructed by the Owner but shall continue with all other operations that do not
affect those remains or features. Requests for adjustments in the GMAX, Contract
Sum, Contract Time and/or FF&E Deadlines arising from the existence of such
remains or features may be made as provided in Article 15.
§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the GMAX all allowances stated in
Exhibit “B”— Alternates, Allowances and Unit Prices. Items covered by allowances
shall be supplied for such amounts and by such persons or entities as the Owner
may direct, but the Contractor shall not be required to employ persons or
entities to whom the Contractor has reasonable objection.
§ 3.8.2 Unless otherwise provided in the Contract Documents,

  .1   allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;

  .2   Contractor’s costs for unloading and handling at the site, labor,
installation costs, overhead, profit and other expenses contemplated for stated
allowance amounts shall be included in the GMAX but not in the allowances; and

  .3   whenever costs are more than or less than allowances, the GMAX shall be
adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under
Section 3.8.2.1 and (2) changes in Contractor’s costs under Section 3.8.2.2.

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner with reasonable promptness.
§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
§ 3.9.2 The Contractor, as soon as practicable after award of the Contract, and
upon Owner’s request with respect to the interior finish out portion of the
Work, shall furnish in writing to the Owner through the Architect the name and
qualifications of a proposed project executive, project manager,
superintendent(s) and assistant superintendent(s). The Owner may reply within 14
days to the Contractor in writing stating (1) whether the Owner has reasonable
objection to the persons proposed for these (or equivalent) positions or
(2) that the Owner requires additional time to review. Failure of the Architect
to reply within the 14 day period shall constitute notice of no reasonable
objection.
§ 3.9.3 The Contractor shall not employ a proposed project executive, project
manager, superintendent(s) or assistant superintendent(s) to whom the Owner has
made reasonable and timely objection. The Contractor shall not change the
project executive, project manager, superintendent(s) or assistant
superintendent(s) or leave any of those positions unfilled without the Owner’s
consent, which shall not unreasonably be withheld or delayed.
§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES
§ 3.10.1 In advance of the execution of the Agreement, Contractor shall prepare
and submit to Owner for attachment to the Agreement and incorporation into the
Contract, Exhibit “G”—Preliminary Construction Schedule, setting forth
Contractor’s plan for performance and completion of the Work within the Contact
Time
§ 3.10.2 Within five (5) days following the issuance of the Notice to Proceed,
the Contractor shall prepare and submit for the Owner’s and Architect’s
information a Contractor’s construction schedule for the Work (the “Construction
Schedule”). The Construction Schedule shall be prepared using the critical path
method and be compiled in electronic format with scheduling software widely
accepted in the industry. The Construction Schedule shall provide sufficient
detail to assure an appropriate basis for monitoring progress of the Work, and
include, at a minimum: (i) the date each activity is planned to start and reach
completion; (ii) submission and review of submittals as a clearly designated
activity, allowing reasonable time for review of each submittal considering the
costliness and complexity of the Submittal; and (iii) dates for achieving the
state of progress in the Work required by the Contract Time, and other
milestones for the Work. The Construction Schedule shall incorporate dates for
the delivery and installation of the Owner’s FF&E according to Exhibit “E”—
Schedule of Owner’s FF&E. The Construction Schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, but in any event, to
accompany Applications for Payment on at least a monthly basis shall be related
to the entire Project to the extent required by the Contract Documents, and
shall provide for expeditious and practicable execution of the Work.

 

31



--------------------------------------------------------------------------------



 



§ 3.10.3 The Contractor shall prepare a submittal schedule, promptly after being
awarded the Contract and thereafter as necessary to maintain a current submittal
schedule, and shall submit the schedule(s) for the Architect’s approval. The
Architect’s approval shall not unreasonably be delayed or withheld. The
submittal schedule shall (1) be coordinated with the Contractor’s construction
schedule, and (2) allow the Architect reasonable time to review submittals. If
the Contractor fails to submit a submittal schedule, the Contractor shall not be
entitled to any increase in GMAX or Contract Sum or extension of Contract Time
or FF&E Deadlines based on the time required for review of submittals.
§ 3.10.4 The Contractor shall diligently prosecute and perform the Work in
general accordance with the most recent Construction Schedule submitted to the
Owner and Architect. Contractor is solely responsible for the accuracy,
feasibility, and adequacy of all elements of the Preliminary Construction
Schedule, the Construction Schedule and all revisions thereto. The Owner’s or
Architect’s review, comments, requests for revisions, or approval of the
Construction Schedule shall not: (1) relieve Contractor from its sole
responsibility for the feasibility of the schedule and to achieve the state of
progress in the Work required by the FF&E Deadline or the Contract Time ;
(2) transfer responsibility for any schedule from Contractor to Owner; or
(3) imply Owner’s agreement with any assumption upon which such schedule is
based on any matter underlying or contained in such schedule.
§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
The Contractor shall maintain at the site for the Owner one copy of the
Drawings, Specifications, Addenda, Change Orders and other Modifications, in
good order and marked currently to indicate field changes and selections made
during construction, and one copy of approved Shop Drawings, Product Data,
Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work as a record of the Work as constructed.
§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.
§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
§ 3.12.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. Their purpose is to demonstrate the way by which the
Contractor proposes to conform to the information given and the design concept
expressed in the Contract Documents for those portions of the Work for which the
Contract Documents require submittals. Review by the Architect is subject to the
limitations of Section 4.2.7. Informational submittals upon which the Architect
is not expected to take responsive action may be so identified in the Contract
Documents. Submittals that are not required by the Contract Documents may be
returned by the Architect without action.
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents in accordance with the
submittal schedule approved by the Architect or, in the absence of an approved
submittal schedule, with reasonable promptness and in such sequence as to cause
no delay in the Work or in the activities of the Owner or of separate
contractors.
§ 3.12.6 By submitting Shop Drawings, Product Data, Samples and similar
submittals, the Contractor represents to the Owner and Architect that the
Contractor has (1) reviewed and approved them, (2) determined and verified
materials, field measurements and field construction criteria related thereto,
or will do so and (3) checked and coordinated the information contained within
such submittals with the requirements of the Work and of the Contract Documents.

 

32



--------------------------------------------------------------------------------



 



§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.
§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.
§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice, the Architect’s approval of a resubmission
shall not apply to such revisions.
§ 3.12.10 The Contractor shall not be required to provide professional services
that constitute the practice of architecture or engineering unless such services
are specifically required by the Contract Documents for a portion of the Work or
unless the Contractor needs to provide such services in order to carry out the
Contractor’s responsibilities for construction means, methods, techniques,
sequences and procedures. The Contractor shall not be required to provide
professional services in violation of applicable law. If professional design
services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect.
Contractor shall ensure that any such party through whom Contractor provides any
such professional design services or certifications will purchase and maintain
adequate professional liability insurance that meets owner’s approval and shall
provide a copy of all such insurance policies and endorsements to Owner for
review. The Owner and the Architect shall be entitled to rely upon the adequacy,
accuracy and completeness of the services, certifications and approvals
performed or provided by such design professionals, provided the Owner and
Architect have specified to the Contractor all performance and design criteria
that such services must satisfy. Pursuant to this Section 3.12.10, the Architect
will review, approve or take other appropriate action on submittals only for the
limited purpose of checking for conformance with information given and the
design concept expressed in the Contract Documents. The Contractor shall not be
responsible for the adequacy of the performance and design criteria specified in
the Contract Documents.
§ 3.13 USE OF SITE
The Contractor shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.
§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. All
areas requiring cutting, fitting and patching shall be restored to the condition
existing prior to the cutting, fitting and patching, unless otherwise required
by the Contract Documents.
§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.

 

33



--------------------------------------------------------------------------------



 



§ 3.15 CLEANING UP
§ 3.15.1 The Contractor shall, to the Owner’s satisfaction, keep the premises
and surrounding area free from accumulation of waste materials or rubbish caused
by operations under the Contract. At completion of the Work, the Contractor
shall remove waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials from and about the Project.
§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Contractor.
§ 3.16 ACCESS TO WORK
The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
The Contractor shall pay all royalties and license fees. Such royalties and
license fees shall not be considered a Cost of the Work unless Contractor
notifies Owner in writing, prior to using any design, process or product for
which a royalty or license fee is required. The Contractor shall defend suits or
claims for infringement of copyrights and patent rights and shall indemnify and
hold the Owner and Architect harmless from loss on account thereof, but shall
not be responsible for such defense or loss when a particular design, process or
product of a particular manufacturer or manufacturers is required by the
Contract Documents, or where the copyright violations are contained in Drawings,
Specifications or other documents prepared by the Owner or Architect. However,
if the Contractor has reason to believe that the required design, process or
product is an infringement of a copyright or a patent, the Contractor shall be
responsible for such loss unless such information is promptly furnished to the
Architect.
§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent permitted by law the Contractor shall defend,
indemnify and hold harmless the Owner, its officers, directors, shareholders,
and employees, (the “Indemnified Parties”) from and against any and all demands,
suits, claims, causes of action, damages, losses, injuries, liabilities and
expenses (including but not limited to attorneys’ fees, experts’ fees, and all
court, arbitration and other dispute resolution costs)(the “Indemnified Claims”)
which any of the Indemnified Parties may suffer or sustain or become liable for,
and arising out of or resulting from performance of the Work or Contractor’s
other obligations under the Contract, but only in proportion to and to the
extent such Indemnified Claims are directly or indirectly caused, occasioned or
contributed to, in whole or in part, or claimed to be caused, occasioned or
contributed to, in whole or in part by (1) the acts or omissions of the
Contractor or Contractor’s officers, partners, employees, agents, Subcontractors
(of any tier), or anyone acting under their direction, control or on their
behalf (the “Indemnitors”); (2) the breach by any Indemnitor of any of the
provisions of this Contract; or (3) willful misconduct by any Indemnitor. The
indemnification and defense obligations under this Section shall arise
regardless of any assertion or finding that any Indemnified Party is liable by
reason of non-delegable duty, or any assertion or finding that any indemnified
party is liable for joint, concurring, or contributory negligence or breach of
contract or violation of law.
§ 3.18.2 In claims against any person or entity indemnified under this
Section 3.18 by an employee of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers’ compensation acts,
disability benefit acts or other employee benefit acts. Nothing in this Contract
shall constitute a waiver or limitation of any rights which the Indemnified
Parties may have under applicable law, including without limitation, the right
to implied indemnity.
§ 3.19 CONFIDENTIALITY
§ 3.19.1 In connection with the Contract, the Project and the performance of the
Work, Contractor may acquire or develop information, technical data or know-how
which relates to the business, services or products of Owner or Owner’s
consultants or vendors, including without limitation: research; products;
services; developments; inventions; processes; techniques; designs and design
concepts; scientific, technical, engineering, distribution, marketing, financial
merchandising and sales information; quality standards; business methods;
Owner’s intellectual property; the terms of this Contract and other information
concerning the Project (“Owner’s Confidential Information”), all of which Owner
considers to be confidential and proprietary, unless otherwise indicated by
Owner in writing. Contractor acknowledges that the existence of this Contract
and its terms are considered Owner’s Confidential Information. With the
exception of such Owner’s Confidential Information that has been or is required
to be provided to a governmental authority responsible for issuing approvals for
construction, Contractor agrees that it shall (i) hold all Owner’s Confidential
Information in strict confidence and use best efforts to protect and maintain
the confidentiality of all Owner’s Confidential Information; (ii) only use
Owner’s Confidential Information for the purpose of performing its obligations
under this Contract; (iii) not disclose any Owner’s Confidential Information to
any third party unless the disclosure is necessary for the performance of
Contractor’s obligations under this Contract and the third party to whom it is
disclosed has entered an agreement with Contractor or Owner containing
restrictions on use and disclosure of Owner’s Confidential Information as
protective as those in this Section 3.19; and (iv) notify Owner to the extent
reasonably possible of any proceeding, request, order, rule or law that would
require or result in the disclosure of the Owner’s Confidential Information and
gives Owner and opportunity to defend against and/or attempt to limit such
disclosure.

 

34



--------------------------------------------------------------------------------



 



§ 3.19.2 The Owner may, in its sole discretion, provide credit for the
Contractor in the Owner’s promotional materials for the Project, including the
Project’s construction sign(s). Unless previously approved in writing by an
employee of Owner whose title includes Vice President or President, Contractor
will not (i) use for any reason any name, logo or trademark of Cirrus Logic,
Inc., or any of its respective affiliates or subsidiaries (collectively, “Cirrus
Entities”) in any manner suggesting that Contractor has a relationship with any
Cirrus Entities; (ii) issue any press release or make any other statement to the
press or authorize any publication to print anything that mentions any Cirrus
Entities by name or refers to this Contract or the transactions contemplated
herein; or (iii) include any representation of the Project, including
photographs of the Project or any part thereof, among the Contractor’s
promotional materials.
§ 3.19.3 Any breach by Contractor of any provision of this Article 3.19 shall
constitute and be deemed a material breach of this Contract. Contractor agrees
that any such breach may result in irreparable and continuing damage to owner,
and that in the event of such a material breach, Owner may elect to either
(i) terminate this Contract immediately upon giving written notice, without
liability of any kind to Owner; or (ii) seek and obtain specific performance,
damages and/or injunctive relief (as applicable) to enforce those provisions of
this Contract in addition to any other remedies that Owner may have at law or in
equity. Owner will not be required to post bond or any other form of security in
connection with exercising the above equitable remedies. The prevailing party in
any action to enforce this Article 3.19 will be entitled to recover all costs of
the suit, including reasonable attorneys’ fees and court costs.
§ 3.19.4 The provisions of this Article 3.19 shall survive any termination or
expiration of this Contract.
ARTICLE 4 ARCHITECT

§ 4.1 GENERAL
§ 4.1.1 The Owner shall retain an architect lawfully licensed to practice
architecture or an entity lawfully practicing architecture in the jurisdiction
where the Project is located. That person or entity is identified as the
Architect in the Agreement and is referred to throughout the Contract Documents
as if singular in number.
§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.
§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a successor architect as to whom the Contractor has no reasonable objection and
whose status under the Contract Documents shall be that of the Architect.
§ 4.2 ADMINISTRATION OF THE CONTRACT
§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents and will be an Owner’s representative during
construction until the date the Architect issues the final Certificate For
Payment. The Architect will have authority to act on behalf of the Owner only to
the extent provided in the Contract Documents.
§ 4.2.2 The Architect will visit the site at intervals appropriate to the stage
of construction, or as otherwise agreed with the Owner, to become generally
familiar with the progress and quality of the portion of the Work completed, and
to determine in general if the Work observed is being performed in a manner
indicating that the Work, when fully completed, will be in accordance with the
Contract Documents. However, the Architect will not be required to make
exhaustive or continuous on-site inspections to check the quality or quantity of
the Work. The Architect will not have control over, charge of, or responsibility
for, the construction means, methods, techniques, sequences or procedures, or
for the safety precautions and programs in connection with the Work, since these
are solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Section 3.3.1.

 

35



--------------------------------------------------------------------------------



 



§ 4.2.3 On the basis of the site visits, the Architect will keep the Owner
reasonably informed about the progress and quality of the portion of the Work
completed, and report to the Owner (1) known deviations from the Contract
Documents and from the most recent construction schedule submitted by the
Contractor, and (2) defects and deficiencies observed in the Work. The Architect
will not be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents. The Architect will
not have control over or charge of and will not be responsible for acts or
omissions of the Contractor, Subcontractors, or their agents or employees, or
any other persons or entities performing portions of the Work.
§ 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION
Except as otherwise provided in the Contract Documents, the Owner and Contractor
may communicate with each other directly without need for the Architect to serve
as a conduit, but shall endeavor to include the Architect in all communications
or otherwise keep Architect informed about matters arising out of or relating to
the Contract. Communications by and with the Architect’s consultants shall be
through the Architect. Communications by and with Subcontractors and material
suppliers shall be through the Contractor. Communications by and with separate
contractors shall be through the Owner.
§ 4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.
§ 4.2.6 The Architect has authority to reject Work that does not conform to the
Contract Documents. Whenever the Architect considers it necessary or advisable,
the Architect will have authority to require inspection or testing of the Work
in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work is
fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.
§ 4.2.7 The Architect will review and approve, or take other appropriate action
upon, the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken in accordance with the submittal schedule
approved by the Architect or, in the absence of an approved submittal schedule,
with reasonable promptness while allowing sufficient time in the Architect’s
professional judgment to permit adequate review. Review of such submittals is
not conducted for the purpose of determining the accuracy and completeness of
other details such as dimensions and quantities, or for substantiating
instructions for installation or performance of equipment or systems, all of
which remain the responsibility of the Contractor as required by the Contract
Documents. The Architect’s review of the Contractor’s submittals shall not
relieve the Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.
§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in
Section 7.4. The Architect will investigate and make determinations and
recommendations regarding concealed and unknown conditions as provided in
Section 3.7.4.
§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion; issue Certificates of
Substantial Completion pursuant to Section 9.8; receive and forward to the
Owner, for the Owner’s review and records, written warranties and related
documents required by the Contract and assembled by the Contractor pursuant to
Section 9.10; and issue, for Owner’s approval, a final Certificate for Payment
pursuant to Section 9.10.
§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
§ 4.2.11 The Architect will interpret and decide matters concerning performance
under, and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness.

 

36



--------------------------------------------------------------------------------



 



§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of, and reasonably inferable from, the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
decisions, the Architect will endeavor to secure faithful performance by both
Owner and Contractor, will not show partiality to either and will not be liable
for results of interpretations or decisions rendered in good faith.
§ 4.2.13 NOT USED.
§ 4.2.14 The Architect will review and respond to requests for information about
the Contract Documents. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If appropriate, the Architect will prepare and issue supplemental
Drawings and Specifications in response to the requests for information.
ARTICLE 5 SUBCONTRACTORS

§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor.
§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.
§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Owner shall provide Contractor with a list of pre-qualified
subcontractors and Contractor shall solicit and consider bids from those
subcontractors. Contractor shall solicit and consider bids for subcontract work
from at least three subcontractors for each scope of work that it intends to
subcontract; provided, however, that this requirement is waived for scopes of
work that Contractor intends to have carried out by subcontractors whose total
subcontracted-for amount is under twenty-five thousand dollars ($25,000.00).
Unless otherwise stated in the Contract Documents or the bidding requirements,
the Contractor, as soon as practicable after award of the Contract and prior to
entering into any subcontract or supplier agreements, shall furnish in writing
to the Owner through the Architect the names, addresses, telephone and facsimile
numbers, form for doing business (i.e., sole proprietor, corporation,
partnership), point-of-contact and (for applicable trades only) license
classifications and numbers of persons or entities (including those who are to
furnish materials or equipment fabricated to a special design) proposed for each
principal portion of the Work, along with a copy of the proposed subcontract or
supplier agreement, . The Architect or Owner may reply within 14 days to the
Contractor in writing stating (1) whether the Owner has reasonable objection to
any such proposed person or entity or (2) that the Owner requires additional
time for review. Failure of the Owner or Architect to reply within the 14 day
period shall constitute notice of no reasonable objection.
§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection. If a GMAX has been established and a specific
bidder among those whose bids are delivered by the Contractor to the Owner
(1) has not been objected to by the Owner; (2) is qualified to perform that
portion of the Work; and (3) has submitted a bid which conforms to the
requirements of the Contract Documents without reservation or exceptions, but
the Owner requires that another Subcontractor be accepted; then the Contractor
may require that a Change Order be issued to equitably adjust the GMAX by the
difference between the bid of the person or entity recommended to the Owner by
the Contractor and the amount of the bid or the amount of the subcontract or
other agreement actually signed with the person or entity designated by the
Owner.
§ 5.2.3 If the Owner has reasonable objection to a person or entity proposed by
the Contractor, the Contractor shall propose another to whom the Owner has no
reasonable objection. If the proposed but rejected Subcontractor was reasonably
capable of performing the Work, the GMAX, Contract Time and FF&E Deadlines shall
be increased or decreased by the difference, if any, occasioned by such change,
and an appropriate Change Order shall be issued before commencement of the
substitute Subcontractor’s Work. However, no increase in the GMAX, Contract Time
or FF&E Deadlines shall be allowed for such change unless the Contractor has
acted promptly and responsively in submitting names as required.

 

37



--------------------------------------------------------------------------------



 



§ 5.2.4 The Contractor shall not substitute a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitution.
§ 5.3 SUBCONTRACTUAL RELATIONS
By appropriate written agreement, the Contractor shall require each
Subcontractor, to the extent of the Work to be performed by the Subcontractor,
to perform the Work in accordance with the Contract Documents, to be bound to
the Contractor by terms of the Contract Documents, and to assume toward the
Contractor all the obligations and responsibilities, including the
responsibility for safety of the Subcontractor’s Work, which the Contractor, by
these Documents, assumes toward the Owner. Each subcontract agreement shall
preserve and protect the rights of the Owner under the Contract Documents with
respect to the Work to be performed by the Subcontractor so that subcontracting
thereof will not prejudice such rights, and shall allow to the Subcontractor,
unless specifically provided otherwise in the subcontract agreement, the benefit
of all rights, remedies and redress against the Contractor that the Contractor,
by the Contract Documents, has against the Owner. Where appropriate, the
Contractor shall require each Subcontractor to enter into similar agreements
with Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement that may be at variance with
the Contract Documents. Subcontractors will similarly make copies of applicable
portions of such documents available to their respective proposed
Sub-subcontractors.
§ 5.3.2 The Contractor agrees to procure services, materials, equipment, labor
and supplies from such sources, and to perform all Work on the Project, with
labor, suppliers, and Subcontractors that (i) will provide and maintain adequate
insurance to protect against claims set forth in Article 11.1.1 below, which may
arise out of or result from such parties’ operations and completed operations
under the Contract; and (ii) will work harmoniously with the Owner’s employees,
employees of Separate Contractors employed by the Owner, and with other elements
of labor involved with construction of the Premises and the Project or the
operation of the Premises, including, without limitation, the use, if deemed
necessary by Owner, in its sole discretion, of labor consistent with local union
requirements.
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner, provided that

  .1   assignment is effective only after termination of the Contract by the
Owner and only for those subcontract agreements that the Owner accepts by
notifying the Subcontractor and Contractor in writing; and

  .2   assignment is subject to the prior rights of the surety, if any,
obligated under bond relating to the Contract.

When the Owner accepts the assignment of a subcontract agreement, the Owner
assumes the Contractor’s rights and obligations under the subcontract; provided,
however, that the Owner shall only be required to compensate a Subcontractor,
whose subcontract Owner accepts by assignment pursuant to this Section, for
amounts earned subsequent to the date of Owner’s acceptance of assignment of
such subcontract. Owner shall not be liable to any Subcontractor for any amounts
due and owing by Contractor to that Subcontractor for Work performed or material
supplied by that Subcontractor prior to Owner’s acceptance of assignment, unless
and to the extent Owner has not properly paid Contractor for work provided by
Subcontractor prior to termination and acceptance of assignment. In any event,
all payments by Owner to Subcontractors shall be deducted from the Contract Sum,
GMAX and amounts, if any, that remain due to Contractor following Final
Completion.
§ 5.4.2 Upon such assignment, if the Work has been suspended for more than
30 days, the Subcontractor’s compensation shall be equitably adjusted for
increases in cost resulting from the suspension.
§ 5.4.3 Upon such assignment to the Owner under this Section 5.4, the Owner may
further assign the subcontract to a successor contractor or other entity.
ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site (“Separate Contractors”) under contractual conditions
identical or substantially similar to these General Conditions with respect to
insurance and waivers of subrogation. If the Contractor claims that delay or
additional cost is involved because of such action by the Owner or a Separate
Contractor, the Contractor shall make such Claim as provided in Article 15.

 

38



--------------------------------------------------------------------------------



 



§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.
§ 6.1.3 The Contractor shall coordinate the Work with the installation of
Owner’s FF&E in accordance with Sections 6.1.5 of these General Conditions. The
Contractor shall participate with other Separate Contractors and the Owner in
reviewing their construction schedules. The Contractor shall make any revisions
to the construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Contractor, Separate Contractors and the Owner until subsequently
revised.
§ 6.1.4 Owner’s contract(s) with Separate Contractor(s) shall require such
Separate Contractor(s) to comply with the provisions of the safety program
promulgated by Contractor with respect to their activities, and to cooperate
with Contractor regarding Contractor’s safety program.
§ 6.1.5 OWNER’S FF&E: The Contractor acknowledges the critical nature of the
installation and operation of the Owner’s FF&E. The Contractor represents that
it has sufficiently acquainted itself with the work involved with Owner’s FF&E
to be performed by Separate Contractors, and provided that the work of Separate
Contractors proceeds as coordinated, Contractor will be able to meet the FF&E
Deadlines and achieve Substantial Completion within the Contract Time and
without increase to the Contract Sum even though the work of Separate
Contractors may occur simultaneously with the Work. With respect to those items
listed in Exhibit “B”—Schedule of Owner’s FF&E, the Contractor shall, as part of
the Work and without adjustment to the Contract Sum, GMAX or Contract Time,
coordinate the Work with the installation of Owner’s FF&E. In particular, the
Contractor:

  .1   shall cooperate with the Owner in scheduling the delivery, unloading,
storage and installation of Owner’s FF&E. The Contractor shall promptly give the
Owner written notice if it becomes aware of any difficulty in such scheduling,
or of any other circumstance related to the Owner’s FF&E which may delay
Substantial Completion or result in the failure to achieve the FF&E Deadlines
identified in Section 3.4 of the Agreement;

  .2   shall be responsible for any damage or losses to Owner’s FF&E caused by
Contractor or any Subcontractors or Sub-subcontractors of any tier;

  .3   shall allow Separate Contractors to dispose of packaging and rubbish
relating to the delivered Owner’s FF&E in trash receptacles provided by
Contractor, at no additional cost to Owner or Separate Contractors;

  .4   shall allow Owner and its Separate Contractors access to the Project site
and all facilities for the purposes of delivery, unloading, storage, moving,
installation, testing and start-up of the Owner’s FF&E on a 24-hour per day,
7-day per week basis; and

  .5   shall coordinate and complete all portions of the Work necessary to make
applicable areas of the Project ready and available for installation each item
of the Owner’s FF&E in accordance with each of the individual FF&E Deadlines set
forth in Exhibit “E”—Schedule of Owner’s FF&E.

Contractor acknowledges that the labor which Owner or Separate Contractors
engage to deliver and, if applicable, install, the Owner’s FF&E may or may not
be union labor. Regardless, the Contractor agrees to integrate that labor with
its own.
§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.
§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or Separate Contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.

 

39



--------------------------------------------------------------------------------



 



§ 6.2.3 The Contractor shall reimburse the Owner for costs the Owner incurs that
are payable to a separate contractor because of the Contractor’s delays,
improperly timed activities or defective construction. The Owner shall be
responsible to the Contractor for costs the Contractor incurs because of a
separate contractor’s delays, improperly timed activities, damage to the Work or
defective construction, provided that Contractor complies with the requirements
of Article 15.
§ 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully
causes to completed or partially completed construction or to property of the
Owner, separate contractors as provided in Section 10.2.5.
§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.
§ 6.3 OWNER’S RIGHT TO CLEAN UP
If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and the Architect will allocate the cost among those responsible.
§ 6.4 INTERIOR FINISH-OUT OPTION
§ 6.4.1 Assignment Option. Should the Owner elect to proceed with completion of
the interior finish-out portion of the Project under §6.5.1 of the Agreement,
then Contractor shall accept the assignment of all proffered subcontractors’ and
suppliers’ agreements. Such entities shall thereafter be considered
“Subcontractors” for all purposes under the Contract Documents. Following such
acceptance, Owner and Contractor shall execute a Change Order adding to the
Work, the items of work described in Exhibit “C”—Scope of Interior Finish-Out
Work. The Change Order shall:

  .1   adjust the GMAX upward by an amount equal to the total of the assigned
subcontract and supplier agreement amounts (the “Interior Stipulated Sum”); and

  .2   adjust the GMAX and General Conditions Amount upward by such amount as is
necessary to account for costs of increased insurance coverage limits and bond
penal sums that may be incurred by virtue of the increase in Contractor’s Work.

Owner’s exercise of the Assignment Option shall not entitle Contractor to an
increase in the Contractor’s Fee or an extension of the Contract Time or FF&E
Deadlines.
§ 6.4.2 Retention Option. Should the Owner elect to proceed with completion of
the interior finish-out portion of the Project under §6.5.2 of the Agreement
then all Owner-selected subcontractors and suppliers shall be deemed “Separate
Contractors” for all purposes under the Contract Documents and Contractor shall
be responsible for scheduling and coordinating the work of such Separate
Contractors, who will be paid directly by Owner. Owner’s exercise of the
Retention Option shall not entitle Contractor to an increase in the Contract Sum
or GMAX or an extension of the Contract Time or FF&E Deadlines.
§ 6.4.3 Contractor Option. Should the Owner elect to proceed with completion of
the interior finish-out portion of the Project under §6.5.3 of the Agreement,
then Owner and Contractor shall execute a Change Order adding to the Work, the
items of work described in Exhibit “C”—Scope of Interior Finish-Out Work. The
Change Order shall:

  .1   adjust the GMAX upward by the stipulated amount agreed between the
parties for performing the interior finish-out work (the “Interior Stipulated
Sum”); and

  .2   adjust the GMAX and General Conditions Amount upward by such amount as is
necessary to account for costs of increased insurance coverage limits and bond
penal sums that may be incurred by virtue of the increase in Contractor’s Work.

Owner’s exercise of the Contractor Option shall not entitle Contractor to an
increase in the Contractor’s Fee or an extension of the Contract Time or FF&E
Deadlines.
§ 6.4.4 Replacement Option. Should the Owner elect to proceed with completion of
the interior finish-out portion of the Project under §6.5.4 of the Agreement,
then the Owner-selected replacement general contractor shall be deemed a
“Separate Contractor” for all purposes under the Contract Documents and
Contractor shall cooperate with Owner and the replacement general contractor to
schedule the replacement general contractor’s Work. Owner shall execute a
Construction Change Directive eliminating from the Work the coordination
responsibilities associated with the items of work described in Exhibit
“C”—Scope of Interior Finish-Out Work. The Construction Change Directive shall:

  .1   adjust the GMAX downward by the amount of the Interior Coordination Fee;

  .2   adjust the Contractor’s Fee downward by the amount of the Interior
Coordination Fee; and

  .3   adjust the Construction Contingency downward by an amount proportional to
that which the Interior Coordination Fee bears to the original GMAX.

Owner’s exercise of the Replacement Option shall not entitle Contractor to an
extension of the Contract Time or FF&E Deadlines.

 

40



--------------------------------------------------------------------------------



 



ARTICLE 7 CHANGES IN THE WORK

§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.
§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.
§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.
§ 7.1.4 It is of the essence of this Contract that all changes in the Work that
are or may form the basis of a request for adjustment to the GMAX, General
Conditions Amount, Contractor’s Fee, Interior Stipulated Sum, FF&E Deadlines or
Contract Time must be authorized in advance, in writing, by Owner. Accordingly,
no verbal directions, Architect’s order, course of conduct between the parties
or express or implied acceptance of changes or work, and no claim that Owner has
been unjustly enriched (whether or not there has been such enrichment) shall be
the basis for an adjustment to the GMAX, General Conditions Amount, Contractor’s
Fee, Interior Stipulated Sum, FF&E Deadlines or Contract Time if Contractor has
not obtained advance written authorization to perform the change in the manner
required by this article.
§ 7.1.5 Owner reserves the right to make whatever changes in the Work that it
determines in its sole and absolute discretion are necessary and in its best
interests and under no circumstances shall the number (individual or
cumulative), value, or scope of Changes become a basis for Contractor to claim
that the Contract has been rescinded, terminated, cardinally changed, abandoned
or should be reformed, nor shall such circumstances be the basis for Contractor,
or any Subcontractor (of any Tier), to recover any compensation or damages not
permitted by, or in excess of that allowed under, the Contract Documents.
Contractor shall provide pricing within seven (7) days of such notification by
Owner of any desired changes in the Work.
§ 7.1.6 In accordance with its right to make Changes to the Work, Owner reserves
the right, in its sole and absolute discretion, to eliminate entire or partial
elements of the Work at any time prior to the Contractor’s commencement of such
elements of the Work. In such an event, the GMAX, Contractor’s Fee and General
Conditions Amount, if appropriate, will be adjusted downward via Construction
Change Directive in an amount as calculated by Owner utilizing the schedule of
values. Within ten (10) days following such elimination, the Contractor shall
also submit a revised schedule of values to the Owner to reflect the adjusted
Work scope.
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect stating their agreement upon all
of the following:

  .1   The change in the Work;

  .2   The amount of the adjustment, if any, in the GMAX, General Conditions
Amount and Contractor’s Fee; and

  .3   The extent of the adjustment, if any, in the Contract Time or FF&E
Deadlines.

 

41



--------------------------------------------------------------------------------



 



§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the GMAX, General Conditions
Amount, Contractor’s Fee or Contract Time or FF&E Deadlines, or any thereof. The
Owner may by Construction Change Directive, without invalidating the Contract,
order changes in the Work within the general scope of the Contract consisting of
additions, deletions or other revisions, the GMAX, General Conditions Amount,
Contractor’s Fee and Contract Time and FF&E Deadlines being adjusted
accordingly.
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
GMAX, General Conditions Amount, Contractor’s Fee, the adjustment shall be based
on one of the following methods:

  .1   Mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

  .2   Unit prices stated in Exhibit “B”— Alternates, Allowances and Unit Prices
or subsequently agreed upon;

  .3   Cost to be determined in a manner agreed upon by the parties and a
mutually acceptable fixed or percentage fee; or

  .4   As provided in Section 7.3.7.

§ 7.3.4 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.
§ 7.3.5 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor’s agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the GMAX, General Conditions Amount, Contractor’s Fee or Contract Time or FF&E
Deadlines.
§ 7.3.6 A Construction Change Directive signed by the Contractor indicates the
Contractor’s agreement therewith, including adjustment in GMAX, General
Conditions Amount, Contractor’s Fee and Contract Time or FF&E Deadlines, or the
method for determining them. Such agreement shall be effective immediately and
shall be recorded as a Change Order.
§ 7.3.7 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the GMAX, General Conditions Amount, Contractor’s Fee,
Contract Time or FF&E Deadlines, the Architect shall determine the method and
the adjustment on the basis of reasonable expenditures and savings of those
performing the Work necessarily incurred as a result of the change, including,
in case of an increase in the GMAX and General Conditions Amount, an amount for
overhead and profit as set forth in the Agreement, or if no such amount is set
forth in the Agreement, a reasonable amount. In such case, and also under
Section 7.3.3.3, the Contractor shall keep and present, in such form as the
Architect may prescribe, an itemized accounting together with appropriate
supporting data. Such reasonable expenditures shall not include the cost of any
item of home office overhead. Unless otherwise provided in the Contract
Documents, costs for the purposes of this Section 7.3.7 shall be limited to the
following:

  .1   reasonable costs of labor, including social security, old age and
unemployment insurance, fringe benefits required by agreement or custom, and
workers’ compensation insurance;

  .2   reasonable costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;

  .3   reasonable rental costs of machinery and equipment, exclusive of hand
tools, whether rented from the Contractor or others;

  .4   reasonable costs of premiums for all bonds and insurance, permit fees,
and sales, use or similar taxes related to the Work; and

  .5   reasonable additional costs of supervision and field office personnel
directly attributable to the change.

 

42



--------------------------------------------------------------------------------



 



§ 7.3.8 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change that results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase or
decrease, if any, with respect to that change.
§ 7.3.9 Pending final determination of the total cost of a Construction Change
Directive to the Owner, the Contractor may request payment for Work completed
under the Construction Change Directive in Applications for Payment. The
Architect will make an interim determination for purposes of monthly
certification for payment for those costs and certify for payment the amount
that the Architect determines, in the Architect’s professional judgment, to be
reasonably justified. The Architect’s interim determination of cost shall adjust
the GMAX, General Conditions Amount and Contractor’s Fee on the same basis as a
Change Order, subject to the right of either party to disagree and assert a
Claim in accordance with Article 15.
§ 7.3.10 When the Owner and Contractor agree with a determination made by the
Architect concerning the adjustments in the GMAX, General Conditions Amount,
Contractor’s Fee and Contract Time and/or FF&E Deadlines, or otherwise reach
agreement upon the adjustments, such agreement shall be effective immediately
and the Architect will prepare a Change Order. Change Orders may be issued for
all or any part of a Construction Change Directive.
§ 7.4 MINOR CHANGES IN THE WORK
The Architect has authority to order minor changes in the Work not involving
adjustment in the GMAX, General Conditions Amount and Contractor’s Fee or
extension of the Contract Time or FF&E Deadlines, and not inconsistent with the
intent of the Contract Documents. Such changes will be effected by written order
signed by the Architect and shall be binding on the Owner and Contractor.
ARTICLE 8 TIME

§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work. The FF&E Deadlines are the respective
periods of time, including authorized adjustments, allotted in the Contract
Documents for achieving the state of progress in the Work that is necessary for
commencing the installation of the items identified in Exhibit “E”—Schedule of
Owner’s FF&E.
§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.
§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.
§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time and FF&E Deadlines are reasonable periods for achieving the states of
progress in the Work required by each of those respective deadlines as set forth
in Article 4 of the Agreement.
§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance.
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time and shall achieve
the states of progress required by the FF&E Deadlines within the periods set
forth in Exhibit “E”.

 

43



--------------------------------------------------------------------------------



 



§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 EXCUSABLE DELAY: “Excusable Delay” means any delay to the commencement,
prosecution or completion of the Work; hindrance or obstruction in the
performance of the Work; loss of productivity, loss of efficiency; or any
similar claim related to the time for completing the path of activities that are
critical to Substantial Completion or the FF&E Deadlines and that is: (1) caused
solely through fault of the Owner or a Separate Contractor, or (2) caused by
conditions beyond the control and without the breach of contract, fault or
negligence of Contractor or its Subcontractors, Sub-subcontractors or suppliers
(of any tier), such as: Acts of God, strikes, embargoes, fire, unavoidable
casualties, unusual delays in transportation, national emergency, and errors
omissions, ambiguities or questions with respect to plans and specifications;
and (3) during which critical-path activities cannot continue. The Contractor
expressly agrees that all events which may cause an Excusable Delay, including
without limitation those listed above, are reasonably foreseeable to Contractor.
Without limitation to the foregoing, the financial inability of Contractor or
any Subcontractor or Sub-subcontractor of any tier shall not be deemed
conditions beyond Contractor’s control or foreseeability.
§ 8.3.2 UNEXCUSED DELAY. “Unexcused Delay” means any delay to the commencement,
prosecution or completion of the Work; hindrance or obstruction in the
performance of the Work; loss of productivity, loss of efficiency; or any
similar claim related to the time for completing the path of activities that are
critical to Substantial Completion or the FF&E Deadlines and that is caused by
some agent or event other than those listed in §8.3.1, above. Any delay or
hindrance due to weather which is either consistent with the historical weather
conditions at the Project site during the same month or could have been
mitigated by the Contractor through reasonable precautions, shall be considered
an Unexcused Delay.
§ 8.3.3 CONCURRENT DELAY. An Excusable Delay shall, to the extent it is
concurrent with an Unexcused Delay, be conclusively deemed an Unexcused Delay.
If an Excusable Delay occurs concurrently with an Unexcused Delay, the maximum
possible extension of the Contract Time and FF&E Deadlines shall be the number
of days, if any, by which the Excusable Delay exceeds, i.e. is not concurrent
with, the Unexcused Delay.
§ 8.3.4 CONTRIBUTING DELAY. The determination of whether a Delay is an Excusable
Delay or Unexcused Delay shall not be affected by the fact that any earlier
delay occurred, regardless of fault or causation.
§ 8.3.5 CONTRACTOR’S RIGHTS CONCERNING DELAY
§ 8.3.5.1 An Excusable Delay shall entitle Contractor to a Change Order
extending the Contract Time and/or FF&E Deadlines, provided that the delay or
hindrance is duly and timely noticed, and the extension is properly requested
and permitted in accordance with the Claim provisions of Article 15 of these
General Conditions. Contractor agrees that compliance with the Claim provisions
is not a mere formality, but is of the essence to Owner’s ability to adequately
monitor the progress of the Work, to differentiate between critical and
non-critical delays, and to prioritize its actions in a manner that is
appropriately targeted to mitigate the effect of delays and hindrances.
§ 8.3.5.2 The Contractor may claim a one-day Excusable Delay only if all work on
a scheduled activity that is critical to Substantial Completion of the Work or
an FF&E Deadline is stopped for more than four (4) hours of a normal eight
(8) hour work day, or if two (2) to four (4) hours are lost in one work day,
then it may be claimed for one-half day.
§ 8.3.5.3 An Unexcused Delay shall not entitle Contractor to either an extension
of the Contract Time or FF&E Deadlines or an adjustment of the Contract Sum and
costs and expenses associated with Unexcused Delay shall not be a Cost of Work.
§ 8.3.5.4 AN EXTENSION OF TIME SHALL BE CONTRACTOR’S SOLE REMEDY IN THE EVENT OF
EXCUSABLE DELAY AND CONTRACTOR SHALL NOT BE ENTITLED TO, AND EXPRESSLY WAIVES
ALL RIGHTS, IF ANY, REGARDING, AN ADJUSTMENT OF THE CONTRACT SUM, GMAX, DAMAGES
AND OTHER COMPENSATION HOWEVER CHARACTERIZED, ARISING OUT OF OR RELATED TO
EXCUSABLE DELAYS, EXCEPT AS PROVIDED IN SECTION 8.3.5.5 BELOW.
§ 8.3.5.5 In the event of a delay or hindrance caused solely by the Owner or a
Separate Contractor, the Contractor may submit a Claim to the Owner and
Architect requesting an increase in the GMAX for increases in costs of the Work
incurred as a result of such delay or hindrance. Contractor shall not be
entitled to an adjustment of the GMAX, damages or other compensation, however
characterized, arising out of or related to delays or hindrances caused solely
by the Owner or a Separate Contractor unless Contractor submits a claim for such
in accordance with Article 15 of these General Conditions, and any such amounts
shall be limited as follows. For each day that the Contract Time is extended as
the result of a delay or hindrance caused solely by the Owner or a Separate
Contractor, the Contract Sum and the GMAX will be increased by an amount equal
to the lesser of:

  .1   total of General Conditions Costs actually, and reasonably incurred by
the Contractor during each day of said delay or hindrance; or

  .2   the Daily General Conditions Rate, which shall be the amount set forth as
General Conditions Amount in the original schedule of values divided by the
original Contract Time, in days.

 

44



--------------------------------------------------------------------------------



 



Contractor shall not, under any circumstances, be entitled to recover any costs
of home office overhead, lost profits, lost productivity, lost opportunity
costs, costs for items not set forth in Section 7.8 of the Agreement, or any
consequential damages for any delay, hindrance or obstruction of the
commencement, prosecution or completion of the Work.
ARTICLE 9 PAYMENTS AND COMPLETION

§ 9.1 CONTRACT SUM
The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.
§ 9.2 SCHEDULE OF VALUES
Within five (5) days following receipt of the notice to proceed, the Contractor
shall submit to the Architect, before the first Application for Payment, a
schedule of values allocating the entire GMAX among the various portions of the
Work, with separate line items for the Contractor’s Fee, General Conditions
Amount and the Construction Contingency, and allocating the entire General
Conditions Amount among the various portions of the General Conditions Costs.
The schedule of values shall be prepared in such form and supported by such data
to substantiate its accuracy as the Architect or Owner may require. In preparing
this schedule of values, the Contractor shall identify those portions of the
Work that are anticipated to require further development of the Drawings and
Specifications and shall, in a matter consistent with and reasonably inferable
from the Contract Documents, fully account for the costs associated with such
anticipated further development. The schedule of values shall be organized
according to the CSI MasterFormat divisions reflected in the Specifications and
provide a subtotal of costs for each such division (the “Division Subtotal”).
The schedule of values shall, to the best of Contractor’s ability, accurately
allocate the Costs of the Work among various portions of the Work and shall not
be “front-end loaded” or otherwise reflect that costs will be incurred earlier
during the course of the performing the Work than they will actually be incurred
by Contractor. The schedule of values, unless objected to by the Architect or
Owner, shall be used as a basis for reviewing the Contractor’s Applications for
Payment.
§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At the beginning of each month, the Contractor shall submit to the
Architect and the Owner an itemized Application for Payment prepared in
accordance with the schedule of values for completed portions of the Work. Such
application shall be notarized and supported by such data substantiating the
Contractor’s right to payment for Work properly performed as of the last day of
the preceding month, and calculated in accordance with Sections 12.1.6 and
12.1.7 of the Agreement. The Application for Payment shall be prepared on a form
approved by Owner and shall reflect, include and/or be accompanied by the
following:

  .1   itemization of various elements of the Work in accordance with the
schedule of values, including an indication of the percentage of completion of
each portion of the Work as of the end of the period covered by the application;

  .2   receipts, invoices, assessments and certified payrolls, along with such
other data as may be specifically requested by the Owner, documenting the full
amount of Costs of the Work incurred by Contractor and covered by the
Application for Payment including evidence of all bills paid and all sales and
use taxes paid and exempted;

  .3   itemization of amounts to be retained;

  .4   NOT USED;

  .5   Unconditional, Partial Lien Waiver and Release(s) fully executed by
Contractor, all Subcontractors and materialmen of every tier, covering all Work
for which Owner has issued payment to Contractor more than five days before the
date of the Application for Payment.

  .6   a record of all disbursements made by Contractor to all Subcontractors
and Sub-subcontractors of any tier and all materialmen, as of the date of the
Application for Payment.

  .7   an updated Construction Schedule and schedule of values.

§ 9.3.1.8 As provided in Section 7.3.9, such applications may include requests
for payment on account of changes in the Work that have been properly authorized
by Construction Change Directives, or by interim determinations of the
Architect, but not yet included in Change Orders.

 

45



--------------------------------------------------------------------------------



 



§ 9.3.1.9 Applications for Payment shall not include requests for payment for
portions of the Work for which the Contractor does not intend to pay a
Subcontractor or material supplier, unless such Work has been performed by
others whom the Contractor intends to pay.
§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site. Such payment
shall also be conditioned upon Contractor’s demonstrating that storage
facilities are bonded and insured and that stored items are protected from
potentially harmful conditions such as temperature extremes, humidity, insects,
rodents or other infestation, as may be relevant considering the nature of the
item being stored.
§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that title to all equipment and materials delivered
to the Project site for incorporation into the Project passes to the Owner upon
delivery to the Project site or an approved off-site storage location, or upon
payment by Owner for such items, whichever occurs earlier. If title passes upon
delivery and before payment is made, Owner shall still be responsible for paying
for such items, but Contractor’s remedy for Owner’s non-payment shall be limited
to monetary recovery and such items shall not be subject to repossession or
replevin, such remedies being expressly waived. The Contractor further warrants
that upon submittal of an Application for Payment all Work for which
Certificates for Payment have been previously issued and payments received from
the Owner shall, to the best of the Contractor’s knowledge, information and
belief, be free and clear of liens, claims, security interests or encumbrances
in favor of the Contractor, Subcontractors, material suppliers, or other persons
or entities making a claim by reason of having provided labor, materials and
equipment relating to the Work.
§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in
Section 9.5.1.
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment,
that, to the best of the Architect’s knowledge, information and belief, the Work
has progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect or the Owner may withhold a Certificate for Payment in
whole or in part, to the extent reasonably necessary to protect the Owner, if in
the Architect’s opinion the representations to the Owner required by
Section 9.4.2 cannot be made, if the Work in question has been rejected by any
governmental authority, or if the Owner determines in good faith that the Work
has not progressed to the point indicated in the Application for Payment or the
quality of the Work is not in accordance with the Contract Documents. If the
Architect or the Owner is unable to certify payment in the amount of the
Application, the Architect will notify the Contractor and Owner as provided in
Section 9.4.1. If the Contractor, Owner and Architect cannot agree on a revised
amount, the Architect will promptly issue a Certificate for Payment for the
amount for which the Architect is able to make such representations to the
Owner. The Architect or Owner may also withhold a Certificate for Payment or,
because of subsequently discovered evidence, may nullify the whole or a part of
a Certificate for Payment previously issued, to such extent as may be necessary
in the Architect’s or the Owner’s opinion to protect the Owner from loss for
which the Contractor is responsible, including loss resulting from acts and
omissions described in Section 3.3.2, because of

  .1   defective Work not remedied;

  .2   third party claims filed or reasonable evidence indicating probable
filing of such claims unless security acceptable to the Owner is provided by the
Contractor;

 

46



--------------------------------------------------------------------------------



 



  .3   failure of the Contractor to make payments properly to Subcontractors or
for labor, materials or equipment;

  .4   reasonable evidence that the Work cannot be completed for the unpaid
balance of the GMAX;

  .5   damage to the Owner or a separate contractor;

  .6   reasonable evidence that the Work will not be completed within the
Contract Time or FF&E Deadlines, and that the unpaid balance would not be
adequate to cover actual or liquidated damages for the anticipated delay; or

  .7   repeated failure to carry out the Work in accordance with the Contract
Documents.

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
§ 9.5.3 If the Architect withholds certification for payment under
Section 9.5.1.3, the Owner may, at its sole option, issue joint checks to the
Contractor and to any Subcontractor or material or equipment suppliers to whom
the Contractor failed to make payment for Work properly performed or material or
equipment suitably delivered. If the Owner makes payments by joint check, the
Owner shall notify the Architect and the Architect will reflect such payment on
the next Certificate for Payment.
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 The Owner shall make payment to the Contractor for undisputed amounts
not later than forty-five (45) days following the date that a properly completed
and supported Application for Payment is received by the Architect; provided,
however, that if a properly completed and supported Application for Payment is
received by the Architect after the tenth (10th) day of a given month, Owner, at
Owner’s sole option, may make payment at any time on or before the payment
deadline for the following month’s properly completed and supported Application
for Payment, subject to the withholding provisions of Section 9.5.1 of these
General Conditions.
§ 9.6.2 The Contractor shall pay each Subcontractor no later than seven days
after receipt of payment from the Owner the amount to which the Subcontractor is
entitled, reflecting percentages actually retained from payments to the
Contractor on account of the Subcontractor’s portion of the Work. The Contractor
shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.
§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.
§ 9.6.4 The Owner has the right to request written evidence from the Contractor
that the Contractor has properly paid Subcontractors and material and equipment
suppliers amounts paid by the Owner to the Contractor for subcontracted Work. If
the Contractor fails to furnish such evidence within seven days, the Owner shall
have the right to contact Subcontractors to ascertain whether they have been
properly paid. Neither the Owner nor Architect shall have an obligation to pay
or to see to the payment of money to a Subcontractor, except as may otherwise be
required by law.
§ 9.6.5 Contractor payments to material and equipment suppliers shall be treated
in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.
§ 9.6.7 PAYMENTS HELD IN TRUST: Contractor agrees that all monies disbursed
pursuant to the Contract or otherwise received by Contractor from Owner in
connection with performance of the Work (the “Trust Funds”) SHALL BE RECEIVED
AND HELD IN TRUST by Contractor for the benefit of all of Contractor’s
Subcontractors, Sub-subcontractors of all tiers, suppliers, laborers and
materialmen, and that Contractor shall not itself have any interest in such
funds until these obligations have been satisfied in full. Contractor further
agrees that the Trust Funds shall be used first to pay for materials, labor,
equipment, supplies and services provided and other costs incurred in the
construction of the Work, and shall not be diverted to satisfy the obligations
of Contractor on other contracts or used for any other purpose until all
obligations under or in connection with the Project, including without
limitation, all claims and demands for payment by Subcontractors or
Sub-subcontractors of any tier, suppliers, laborers and materialmen, have been
satisfied in full or released by settlement.

 

47



--------------------------------------------------------------------------------



 



§ 9.7 FAILURE OF PAYMENT
§ 9.7.1 If the Owner does not pay the Contractor those amounts that are not the
subject of a good-faith dispute on or before the date established in the
Contract Documents, then the Contractor may, upon seven additional days’ written
notice to the Owner and Architect, stop the Work until payment of the undisputed
amount owing has been received. The Contract Time and FF&E Deadlines shall be
extended appropriately and the Contract Sum and GMAX shall be increased by the
amount of the Contractor’s reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.
§ 9.7.2 Anything else in the Contract to the contrary notwithstanding,
good-faith disputes regarding whether payment is due under the terms of the
Agreement shall not be cause for suspending performance of services.
§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 Substantial Completion is the stage in the progress of the Work at which
the entire Work, including all of its parts is sufficiently complete in
accordance with the Contract Documents so that the Owner can occupy and utilize
the Work for its intended use. Before the Project will be deemed to have reached
Substantial Completion: (i) Owner shall have received all permits and
certificates (such as, but not necessarily limited to, a temporary Certificate
of Occupancy) required to occupy and use the Project for its intended use;
(ii) Contractor shall have thoroughly cleared the Project site of construction
debris to the satisfaction of the Owner; and (iii) all systems included in the
Work are operational as designed and scheduled, and instruction of Owner’s
personnel in the operation of systems has been completed. Contractor, at its own
expense and not as a Cost of the Work, shall be responsible for maintaining and
renewing any temporary Certificates of Occupancy until Final Completion.
§ 9.8.2 When the Contractor considers that the Work is substantially complete,
the Contractor shall prepare and submit to the Architect a comprehensive list of
items to be completed or corrected prior to final payment. Failure to include an
item on such list does not alter the responsibility of the Contractor to
complete all Work in accordance with the Contract Documents.
§ 9.8.3 Upon receipt of the Contractor’s list, the Architect and the Owner,
either jointly or separately at the Owner’s sole discretion, will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended use, the
Contractor shall, before issuance of the Certificate of Substantial Completion,
complete or correct such item upon notification by the Architect. In such case,
the Contractor shall then submit a request for another inspection by the
Architect to determine Substantial Completion.
§ 9.8.4 When the Work is substantially complete, the Architect will prepare a
Certificate of Substantial Completion that shall establish the date of
Substantial Completion, shall establish responsibilities of the Owner and
Contractor for security, maintenance, heat, utilities, damage to the Work and
insurance, shall include a list of items that the Contractor must complete in
order for the Work to achieve Final Completion (the “Punch List”), and shall fix
the time within which the Contractor shall finish all items on the Punch List
accompanying the Certificate and satisfy the Final Completion Conditions.
Warranties required by the Contract Documents shall commence on the date of
Substantial Completion of the Work or designated portion thereof unless
otherwise provided in the Certificate of Substantial Completion.
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate.

 

48



--------------------------------------------------------------------------------



 



§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.3.1.5 and authorized by public authorities
having jurisdiction over the Project. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by decision of the Architect.
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.
§ 9.9.3 Unless otherwise agreed upon in writing, partial occupancy or use of a
portion or portions of the Work shall not constitute acceptance of Work not
complying with the requirements of the Contract Documents.
§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of the Contractor’s written notice that the Work is ready
for final inspection and acceptance and upon receipt of a final Application for
Payment, the Architect will promptly make such inspection and, when the
Architect finds the Work acceptable under the Contract Documents and the
Contract fully performed, the Architect will promptly issue a final Certificate
for Payment stating that to the best of the Architect’s knowledge, information
and belief, and on the basis of the Architect’s on-site visits and inspections,
the Work has been completed in accordance with terms and conditions of the
Contract Documents and that the entire balance found to be due the Contractor
and noted in the final Certificate is due and payable. The Architect’s final
Certificate for Payment will constitute a further representation that conditions
listed in Section 9.10.2 as precedent to the Contractor’s being entitled to
final payment have been fulfilled.
§ 9.10.2 FINAL COMPLETION CONDITONS: Final Completion is the stage in the
progress of the Work when the entire Work, including all its parts, has been
fully performed and completed in accordance with the Contract Documents. The
Project shall not be considered to have reached Final Completion, and neither
final payment nor any remaining retained percentage shall become due until:

  .1   Contractor has completed all Punch-List items and a full cleaning of the
Project, including the removal of marks, stains and other soil and dirt from
finish materials; all warranties and Owner’s and operator’s manuals and other
documents or items relating to the operation and/or maintenance of the Project
as required by the Contract Documents have been provided; all training of the
Owner’s personnel in the operation and maintenance of the Project, if such is
required by the Contract Documents;

  .2   the Contractor submits to the Architect or Owner all of the following:

  (a)   an affidavit that payrolls, bills for materials and equipment, and other
indebtedness connected with the Work for which the Owner or the Owner’s property
might be responsible or encumbered (less amounts withheld by Owner) have been
paid or will be paid from the amounts in the Final Application for Payment or
otherwise satisfied,

  (b)   a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner,

  (c)   a written statement that the Contractor knows of no substantial reason
that the insurance will not be renewable to cover the period required by the
Contract Documents,

  (d)   consent of surety, if any, to final payment

  (e)   if required by the Owner, other data establishing payment or
satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner,

  (f)   a complete set of marked Drawings and Specifications for the Project
reflecting “as-built” conditions in both paper and CADD formats,

  (g)   an “as-built” survey showing the exact locations of all structures and
water sewer, gas, telephone, cable, cable TV and electric lines and mains and
for all easements then existing, and certifying that all improvements are
installed and erected entirely upon the premises and within building restriction
lines, and do not overhang or otherwise encroach upon any easement or
right-of-way of others,

 

49



--------------------------------------------------------------------------------



 



  (h)   a list of the names, addresses and telephone numbers of all
Subcontractors and materialmen and others providing guaranties or warranties,
and

  (i)   an assignment and/or transfer of all guaranties and warranties from
Subcontractors, vendors, suppliers and manufacturers to Owner as beneficiary.

If a Subcontractor refuses to furnish a release or waiver required by the Owner,
the Contractor may furnish a bond satisfactory to the Owner to indemnify the
Owner against such lien. If such lien remains unsatisfied after payments are
made, the Contractor shall refund to the Owner within fifteen (15) days
following demand by the Owner all money that the Owner may be compelled to pay
in discharging such lien, including all costs and reasonable attorneys’ fees;
and

  .3   a final and unconditional Certificate of Occupancy has been issued by the
appropriate authority and received by Owner.

§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted, less applicable
retainage. If the remaining balance for Work not fully completed or corrected is
less than retainage stipulated in the Contract Documents, and if bonds have been
furnished, the written consent of surety to payment of the balance due for that
portion of the Work fully completed and accepted shall be submitted by the
Contractor to the Architect prior to certification of such payment. Such payment
shall be made under terms and conditions governing final payment, except that it
shall not constitute a waiver of claims.
§ 9.10.4 The Owner shall have the right to audit Contractor’s records for the
Project, on demand, for a period of one year following the making of final
payment. Upon the expiration of one year following final payment, Claims by the
Owner shall be waived, except those arising from

  .1   liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;     .2   failure of the Work to comply with the
requirements of the Contract Documents; or     .3   terms of special warranties
required by the Contract Documents.

§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.
ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY

§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract.
§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to

  .1   employees on the Work and other persons who may be affected thereby;

  .2   the Work and materials and equipment to be incorporated therein, whether
in storage on or off the site, under care, custody or control of the Contractor
or the Contractor’s Subcontractors or Sub-subcontractors; and

  .3   other property at the site or adjacent thereto, such as trees, shrubs,
lawns, walks, pavements, roadways, structures and utilities not designated for
removal, relocation or replacement in the course of construction.

§ 10.2.2 The Contractor shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities bearing on safety of persons or property or their
protection from damage, injury or loss.
§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including without limitation, providing adequate lighting,
ventilation and fall protection barriers, and procedures and equipment for the
prevention of fires and electrical shock, posting danger signs and other
warnings against hazards, promulgating safety regulations and notifying owners
and users of adjacent sites and utilities.

 

50



--------------------------------------------------------------------------------



 



§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.
§ 10.2.5 The Contractor, at its sole cost and not as a Cost of the Work, shall
promptly remedy damage and loss (other than damage or loss insured under
property insurance required by the Contract Documents) to property referred to
in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in part by the Contractor,
a Subcontractor, a Sub-subcontractor (of any tier), or anyone directly or
indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor’s obligations under Section 3.18.
§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.
§ 10.2.7 The Contractor shall not permit any part of the construction or site to
be loaded so as to cause damage or create an unsafe condition.
§ 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY
If either party suffers injury or damage to person or property because of an act
or omission of the other party, or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 The Contractor is responsible for hazardous materials introduced to the
site by Contractor or any of its Subcontractors (of any tier). If the Contractor
encounters a pre-existing hazardous material or substance at the site, including
but not limited to asbestos or polychlorinated biphenyl (PCB), the Contractor
shall, upon recognizing the condition, immediately stop Work in the affected
area and report the condition to the Owner and Architect in writing.
§ 10.3.2 Upon receipt of the Contractor’s written notice, the Owner shall obtain
the services of a licensed laboratory to verify the presence or absence of the
material or substance reported by the Contractor and, in the event such material
or substance is found to be present, to obtain the services of a licensed
contractor to cause it to be rendered harmless. Unless otherwise required by the
Contract Documents, the Owner shall furnish in writing to the Contractor and
Architect the names and qualifications of persons or entities who are to perform
tests verifying the presence or absence of such material or substance or who are
to perform the task of removal or safe containment of such material or
substance. The Contractor and the Architect will promptly reply to the Owner in
writing stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. By Change
Order, the Contract Time and FF&E Deadlines shall be extended appropriately and
the GMAX and Contract Sum shall be increased in the amount of the Contractor’s
reasonable additional costs of shut-down, delay costs permitted under
Article 8.3.5, above, and start-up.
§ 10.3.3 The Owner shall indemnify and hold harmless the Contractor,
Subcontractors, Architect, Architect’s consultants and agents and employees of
any of them from and against claims, damages, losses and expenses, including but
not limited to attorneys’ fees, arising out of or resulting from performance of
the Work in the affected area if in fact the material or substance presents the
risk of bodily injury or death as described in Section 10.3.1 and Owner has not
been taken the steps required by §10.3.2 above, provided that such claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death, except to the extent that such damage, loss or expense is due to the
fault or negligence of the party seeking indemnity.

 

51



--------------------------------------------------------------------------------



 



§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Contractor brings to the site unless such materials
or substances are required by the Contract Documents. The Owner shall be
responsible for materials or substances required by the Contract Documents,
except to the extent of the Contractor’s fault or negligence in the use and
handling of such materials or substances.
§ 10.3.5 The Contractor shall indemnify the Owner for the cost and expense the
Owner incurs (1) for remediation of a material or substance the Contractor
brings to the site and negligently handles, or (2) where the Contractor fails to
perform its obligations under Section 10.3.1, except to the extent that the cost
and expense are due to the Owner’s fault or negligence.
§ 10.3.6 If Contractor is subjected to a claim by a governmental entity alleging
negligence on the part of the Contractor in connection with either: (a) a
hazardous material introduced to the site at the direction of the Contract
Documents; or (b) a pre-existing hazardous material encountered on the Project;
and Contractor obtains a judgment that it is not negligent, then Owner shall
indemnify Contractor for the reasonable attorney’s fees and costs of defense
incurred by Contractor in the defense thereof, to the extent such costs are not
covered by insurance.
§ 10.4 EMERGENCIES
In an emergency affecting safety of persons or property, the Contractor shall
take all actions reasonably necessary to prevent threatened damage, injury or
loss. Additional compensation or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Article 15 and
Article 7.
ARTICLE 11 INSURANCE AND BONDS

§ 11.1 CONTRACTOR’S LIABILITY INSURANCE
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies acceptable to Owner and lawfully authorized to do business in the
jurisdiction in which the Project is located such insurance as will protect the
Contractor from claims set forth below which may arise out of or result from the
Contractor’s operations and completed operations under the Contract and for
which the Contractor may be legally liable, whether such operations be by the
Contractor or by a Subcontractor or by anyone directly or indirectly employed by
any of them, or by anyone for whose acts any of them may be liable:

  .1   Claims under workers’ compensation, disability benefit and other similar
employee benefit acts that are applicable to the Work to be performed;

  .2   Claims for damages because of bodily injury, occupational sickness or
disease, or death of the Contractor’s employees;

  .3   Claims for damages because of bodily injury, sickness or disease, or
death of any person other than the Contractor’s employees;

  .4   Claims for damages insured by usual personal injury liability coverage;

  .5   Claims for damages, other than to the Work itself, because of injury to
or destruction of tangible property, including loss of use resulting therefrom;

  .6   Claims for damages because of bodily injury, death of a person or
property damage arising out of ownership, maintenance or use of a motor vehicle;

  .7   Claims for bodily injury or property damage arising out of completed
operations; and

  .8   Claims involving contractual liability insurance applicable to the
Contractor’s obligations under Section 3.18.

§ 11.1.2 Without limitation of the Contractor’s obligation to provide the
insurance required by Section 11.1.1 to protect Contractor from the claims
listed therein, Contractor shall, at a minimum, purchase from and maintain in a
company or companies acceptable to Owner and lawfully authorized to do business
in the jurisdiction in which the Project is located, the following coverages
which shall be written for not less than limits of liability specified in the
Contract Documents or required by law, whichever coverage is greater. Coverages,
whether written on an occurrence or claims-made basis, shall be maintained
without interruption from the date of commencement of the Work until the date of
final payment and termination of any coverage required to be maintained after
final payment, and in the case of a “claims-made” policy, for a period of five
years thereafter. Products/Completed Operations Liability shall be maintained
for a period of five years following the date of final payment. The coverages
and limits of liability specified are as follows:

  .1   Commercial-Form General Liability Insurance with coverage and minimum
limits as follows:

             
 
  (i)   Each Occurrence   $1,000,000.00; 
 
           
 
  (ii)   Products/Completed Operations Aggregate   $2,000,000.00; 
 
           
 
  (iii)   Personal and Advertising Injury   $1,000,000.00; and
 
           
 
  (iv)   General Aggregate   $2,000,000.00. 

 

52



--------------------------------------------------------------------------------



 



  .2   Business Automobile Liability Insurance for owned, scheduled, non-owned,
or hired automobiles, with a combined single limit of no less than $1,000,000.00
per accident.     .3   Worker’s Compensation insurance affording compensation
benefits for all of Contractor’s employees in an amount sufficient by virtue of
the laws of the state(s) or jurisdiction(s) in which the Contractor’s services
are performed, and Employer’s Liability Insurance with limits of $1,000,000.00
for bodily injury by accident, per accident and $1,000,000.00 for bodily injury
by disease per employee.     .4   A standard form of umbrella/excess liability
insurance in an amount of $5,000,000.00 per occurrence and aggregate providing
coverage excess of: 1) Commercial General Liability for the duration of the
project and during the Products/Completed Operations period; 2) Business
Automobile Liability and 3) Employer’s Liability.

§ 11.1.3 Certificates of insurance and a copy of each of the policies and
required endorsements, fully executed by authorized representatives of the
insurers, and acceptable to the Owner shall be filed with the Owner prior to
commencement of the Work and thereafter upon renewal or replacement of each
required policy of insurance. These certificates and the insurance policies
required by this Section 11.1 shall contain a provision that coverages afforded
under the policies will not be canceled or allowed to expire until at least
30 days’ prior written notice has been given to the Owner. Contractor shall
provide Owner with renewal or replacement certificates at least thirty (30) days
prior to expiration of such insurance policies. An additional certificate
evidencing continuation of liability coverage, including coverage for completed
operations, shall be submitted with the final Application for Payment as
required by Section 9.10.2 and thereafter upon renewal or replacement of such
coverage until the expiration of the time required by Section 11.1.2.
Information concerning reduction of coverage on account of revised limits or
claims paid under the General Aggregate, or both, shall be furnished by the
Contractor with reasonable promptness.
§ 11.1.4 The insurance policies required by this Article shall be written by
insurers that have policy ratings no lower than class “A-” and financial ratings
not lower than “Class XII” in the Best’s Insurance Guide, latest edition in
effect, and shall be primary to and not excess or contributory with respect to
any other insurance or self-insurance that may be maintained by Owner, and will
contain Severability-of-Interest or Separation of Insured clauses, along with a
Per Project Aggregate endorsement, broad form blanket contractual liability
coverage, coverage for “XCU” hazards, and Waiver of Subrogation endorsements in
favor of the Owner. The Contractor shall cause the commercial liability and
business automobile liability coverage required by the Contract Documents to be
endorsed to include (1) the Owner as an additional insured for claims arising
out of or caused in whole or in part by the Contractor’s negligent acts or
omissions during the Contractor’s operations; and (2) the Owner as an
additional/named insured for claims caused in whole or in part by the
Contractor’s negligent acts or omissions, and which arise during the
Contractor’s completed operations.
§ 11.1.5 Contractor’s continued maintenance in full force and effect of the
forms and amounts of insurance set forth in this Article 11 shall be a condition
precedent to the Contractor’s exercise or enforcement of any and all rights
under the Contract. If any insurance policy that Contractor is required to
maintain under this agreement is canceled, Owner reserves the right to maintain
policies in effect by continuing to make the policy payments or by purchasing
other insurance and assessing the cost of such against Contractor.
§ 11.2 OWNER’S LIABILITY INSURANCE
The Owner shall be responsible for purchasing and maintaining the Owner’s usual
liability insurance.
§ 11.3 PROPERTY INSURANCE
§ 11.3.1 Owner shall purchase and maintain, in a company or companies lawfully
authorized to do business in the jurisdiction in which the Project is located,
property insurance written on a builder’s risk “all-risk” or equivalent policy
form in the amount of the initial GMAX, plus value of subsequent Contract
Modifications and cost of materials supplied or installed by others, comprising
total value for the entire Project at the site on a replacement cost basis
without optional deductibles. Such property insurance shall be maintained,
unless otherwise provided in the Contract Documents or otherwise agreed in
writing by all persons and entities who are beneficiaries of such insurance,
until the Work has reached Substantial Completion as provided in Section 9.8.1
or until no person or entity other than the Owner has an insurable interest in
the property required by this Section 11.3 to be covered, whichever is later.
This insurance shall include interests of the Owner, the Contractor,
Subcontractors and Sub-subcontractors in the Project.

 

53



--------------------------------------------------------------------------------



 



§ 11.3.1.1 Builder’s risk property insurance shall be on an “all-risk” or
equivalent policy form and shall include, without limitation, insurance against
the perils of fire (with extended coverage) and physical loss or damage
including, without duplication of coverage, theft, vandalism, malicious
mischief, collapse, earthquake, flood, windstorm, falsework, testing and
startup, mechanical breakdown, temporary buildings and debris removal including
demolition occasioned by enforcement of any applicable legal requirements, and
shall cover reasonable compensation for Architect’s and Contractor’s services
and expenses required as a result of such insured loss.
§ 11.3.1.2 NOT USED.
§ 11.3.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles, except for deductibles associated
with casualties solely to tangible property covered by the builder’s risk policy
that is either owned or leased by Contractor, its Subcontractors or
Sub-subcontractors of any tier, or any of their employees or agents.
§ 11.3.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.
§ 11.3.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.
§ 11.3.2 NOT USED.
§ 11.3.3 NOT USED.
§ 11.3.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.
§ 11.3.5 NOT USED.
§ 11.3.6 Before an exposure to loss may occur, the Contractor shall file with
the Owner a copy of each policy that includes insurance coverages required by
this Section 11.3. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project,
except as such generally applicable terms are not in accordance with the
provisions of this Article 11, in which case this Article 11 shall control. Each
policy shall contain a provision that the policy will not be cancelled or
allowed to expire, and that its limits will not be reduced, until at least
30 days’ prior written notice has been given to the Owner.
§ 11.3.7 The Owner and Contractor, as appropriate, shall require of the
Architect, Architect’s consultants, separate contractors, Subcontractors and
Sub-subcontractors to provide policies of insurance containing waivers of
subrogation, by endorsement or otherwise, waiving the insurer’s rights of
subrogation with respect to damages or loss covered by such policies of
insurance.
§ 11.3.8 A loss insured under the Owner’s builder’s risk property insurance
shall be adjusted by the Owner as fiduciary for the insureds and made payable to
the Owner as fiduciary for the insureds, as their interests may appear, subject
to requirements of any applicable mortgagee clause and of Section 11.3.10. The
Contractor shall pay Subcontractors their just shares of insurance proceeds
received by the Contractor, and by appropriate agreements, written where legally
required for validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.

 

54



--------------------------------------------------------------------------------



 



§ 11.3.9 The Owner shall deposit in a separate account proceeds received on an
insured loss. Disbursements from the account shall be made in accordance with
such agreement as the Owner and Contractor may reach, or as determined in
accordance with the method of binding dispute resolution selected in the
Agreement between the Owner and Contractor. If after such loss no other special
agreement is made and unless the Owner terminates the Contract for convenience,
replacement of damaged property shall be performed by the Contractor after
notification of a Change in the Work in accordance with Article 7. In the event
of substantial damage or destruction of the Work by any cause, the Owner may,
upon giving written notice to the Contractor, elect to terminate this Contract
for convenience in accordance with the provisions of Article 14.
§ 11.3.10 NOT USED.
§ 11.4 PERFORMANCE BOND AND PAYMENT BOND
§ 11.4.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.
§ 11.4.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall authorize a
copy to be furnished.
ARTICLE 12 UNCOVERING AND CORRECTION OF WORK

§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
requested in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time or FF&E Deadlines.
§ 12.1.2 If a portion of the Work has been covered that the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense. If
such Work is not in accordance with the Contract Documents, such costs and the
cost of correction shall be at the Contractor’s expense unless the condition was
caused by the Owner or a separate contractor in which event the Owner shall be
responsible for payment of such costs.
§ 12.2 CORRECTION OF WORK

§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
The Contractor shall promptly correct Work rejected by the Architect or Owner or
failing to conform to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correcting such rejected Work, including
additional testing and inspections, the cost of uncovering and replacement, and
compensation for the Architect’s services and expenses made necessary thereby,
shall be at the Contractor’s expense.
§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Section 2.4.
§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.
§ 12.2.2.3 The one-year period for correction of Work shall be extended with
regard to corrective Work performed by the Contractor pursuant to this
Section 12.2 for a period of one year following the correction of the Work.

 

55



--------------------------------------------------------------------------------



 



§ 12.2.3 The Contractor shall remove from the site portions of the Work that are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work that is not
in accordance with the requirements of the Contract Documents.
§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations the Contractor has
under the Contract Documents. Establishment of the one-year period for
correction of Work as described in Section 12.2.2 relates only to the specific
obligation of the Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents may be
sought to be enforced, nor to the time within which proceedings may be commenced
to establish the Contractor’s liability with respect to the Contractor’s
obligations other than specifically to correct the Work.
§ 12.2.6 The corrective remedies set forth in this Section 12.2 are in addition
to such other rights and remedies as are available to Owner under applicable
law, and shall not deprive the Owner of any action, right or remedy otherwise
available to Owner for the breach of any of the provisions of the Contract
Documents.
§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
If the Owner prefers to accept Work that is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum and GMAX will be
reduced as appropriate and equitable. Such adjustment shall be effected whether
or not final payment has been made.
ARTICLE 13 MISCELLANEOUS PROVISIONS

§ 13.1 GOVERNING LAW
The Contract shall be governed by and construed in accordance with the law of
the place where the Project is located. For purposes of determining jurisdiction
and venue, the parties agree that this Contract is fully performed in the city
and county where the Project is located.
§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to covenants, agreements and
obligations contained in the Contract Documents. Except as provided in
Section 13.2.2, neither party to the Contract shall assign the Contract as a
whole without written consent of the other. If either party attempts to make
such an assignment without such consent, that party shall nevertheless remain
legally responsible for all obligations under the Contract. Furthermore, the
Owner is entering into the Contract based upon Contractor’s representations of
its experience and qualifications. Accordingly, the Contractor shall not assign,
hypothecate or transfer the Contract or any interest therein, either directly or
indirectly, by operation of law or otherwise, without the prior written consent
of Owner, which consent may be granted or withheld in the sole and absolute
discretion of Owner. Any assignment, hypothecation or transfer without said
consent shall be null and void, and shall constitute an express waiver and
release, by Contractor of any right to further payment under the Contract.
§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to a lender providing construction financing for the Project, if the lender
assumes the Owner’s rights and obligations under the Contract Documents. The
Contractor shall execute all consents reasonably required to facilitate such
assignment.
§ 13.3 WRITTEN NOTICE
§ 13.3.1 Any notice required or permitted to be given under the Contract
Documents must be in writing, and must be delivered to the other party’s
designated representative set forth in Article 15 of the Agreement by
(i) deposit in the United States mail, postage prepaid, and registered or
certified with return receipt requested or (ii) delivering the notice (a) by
recognized overnight delivery service, (b) in person to such designated
representative, or (c) by facsimile copy transmission (subject to electronic
written confirmation). Notice given in accordance with (i) above is effective
when mailed. Notice given in accordance with any of the methods listed in (ii)
above is effective upon receipt.
§ 13.3.2 NOTICE OF DISPUTE. In order to constitute valid notice, any notice
required or permitted to be given to the Owner under the Contract Documents
concerning termination, suspension, default, potential default, Claims or the
institution of any legal proceeding (“Dispute”) must be in writing and must be
delivered by deposit in the United States mail, postage prepaid, and registered
or certified with return receipt requested, to both:

  (i)   the Owner’s Designated Representative identified in Article 15 of the
Agreement; and

  (ii)   Owner’s General Counsel, Scott Thomas at 2901 Via Fortuna, Austin, TX
78746.

 

56



--------------------------------------------------------------------------------



 



§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.
§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach there under, except as may be specifically agreed in writing.
§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work shall be made
as required by the Contract Documents and by applicable laws, statutes,
ordinances, codes, rules and regulations or lawful orders of public authorities.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of (1) tests, inspections or approvals that do not become
requirements until after bids are received or negotiations concluded, and
(2) tests, inspections or approvals where building codes or applicable laws or
regulations prohibit the Owner from delegating their cost to the Contractor.
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Section 13.5.3, shall be
at the Owner’s expense.
§ 13.5.3 If such procedures for testing, inspection or approval under
Sections 13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply
with requirements established by the Contract Documents, all costs made
necessary by such failure including those of repeated procedures and
compensation for the Architect’s services and expenses shall be at the
Contractor’s expense.
§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.
§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.
§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
§ 13.6 INTEREST AND ATTORNEY’S FEES
§ 13.6.1 Interest. Payments due and unpaid under the Contract Documents shall
bear interest from the date payment is due at such rate as the parties may agree
upon in writing or, in the absence thereof, at the legal rate prevailing from
time to time at the place where the Project is located.
§ 13.6.2 Attorney’s Fees. In any litigation between Owner and Contractor arising
out of the Contract or the performance thereof, the prevailing party in such
suit shall, in addition to any and all other relief granted by a court, be
entitled to recover its reasonable attorney’s fees incurred in such litigation.
For purposes of this provision, the “prevailing party” shall be the party who
obtains a finding from the trier of fact at the time final judgment is entered
that the opposing party materially breached the Contract first.

 

57



--------------------------------------------------------------------------------



 



§ 13.7 TIME LIMITS ON CLAIMS The Owner and Contractor shall commence all claims
and causes of action, whether in contract, tort, breach of warranty or
otherwise, against the other arising out of or related to the Contract in
accordance with the requirements of the final dispute resolution method selected
in the Agreement within the time period specified by applicable law (as such
time period may be extended or modified pursuant to the “discovery rule”
recognized by the laws of the State of Texas), but in any case not more than
10 years after the date of Substantial Completion of the Work. The Owner and
Contractor waive all claims and causes of action not commenced in accordance
with this Section 13.7.
§ 13.8 MECHANIC’S AND MATERIALMEN’S LIENS: Provided that Owner has made all
required payments in accordance with the terms of the Contract, Contractor shall
save and keep Owner and Owner’s property free from all mechanics’ and
materialmen’s liens and all other liens and claims arising out of the
Contractor’s Work hereunder. In the event any such lien or claim is filed by
anyone claiming by, through or under Contractor, Contractor shall, upon request
by Owner and not as a Cost of the Work, remove and discharge same or provide a
bond.
§ 13.9 CONDITIONS PRECEDENT. Whenever in the Contract Documents it is provided
that certain conditions, approvals or events shall occur prior to or as a
condition to Owner’s obligation to make payment, such conditions, approvals or
events are intended to be and shall be interpreted as constituting conditions
precedent to payment.
§ 13.10 SEVERABILITY. If any provision or any part of a provision of the
Contract Documents shall be finally determined to be superseded, invalid,
illegal, or otherwise unenforceable pursuant to any applicable legal
requirements, such determination shall not impair or otherwise affect the
validity, legality, or enforceability of the remaining provision or parts of the
provision of the Contract Documents, which shall remain in full force and effect
as if the unenforceable provision or part were deleted.
§ 13.11 SURVIVAL. The provisions of the Contract Documents which by their nature
survive termination of the Contract or Final Completion, including without
limitation all warranties, guarantees, indemnities, and payment obligations,
shall remain in full force and effect after Final Completion or any termination
of the Contract; provided, however, that warranties and guarantees shall only
extend to that portion of the Work that is actually performed by Contractor.
ARTICLE 14 DEFAULT, TERMINATION AND SUSPENSION OF THE CONTRACT

§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

  .1   Issuance of an order of a court or other public authority having
jurisdiction that requires all Work to be stopped;

  .2   An act of government, such as a declaration of national emergency that
requires all Work to be stopped;

  .3   Because the Architect has not issued a Certificate for Payment and has
not notified the Contractor of the reason for withholding certification as
provided in Section 9.4.1, or because the Owner has not made payment on a
Certificate for Payment within the time stated in the Contract Documents; or

  .4   The Owner has failed to furnish to the Contractor promptly, upon the
Contractor’s request, reasonable evidence as required by Section 2.2.1.

§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.
§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed,
including materials and equipment intended for incorporation into the Project
and which is either delivered to the Project site or shipped and en-route prior
to termination, along with a share of the General Conditions Amount and
Contractor’s Fee proportional to the percentage of the Work completed. Anything
herein to the contrary notwithstanding, Contractor’s termination of the Contract
shall be deemed to waive any and all claims of constructive termination against
Owner, and Contractor shall not be entitled to, and Owner shall not be liable
for, damages or loss of anticipated profits on Work not performed in the event
Contractor terminates the Contract. If, within three (3) days following such
termination, Contractor identifies to Owner, in writing, materials and equipment
that was ordered but not shipped prior to termination, and Owner elects to
cancel such orders, then Owner shall reimburse Contractor for reasonable
restocking charges associated with such cancellations.

 

58



--------------------------------------------------------------------------------



 



§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor (of any tier) or their agents
or employees or any other persons performing portions of the Work under contract
with the Contractor because the Owner has repeatedly failed to fulfill the
Owner’s obligations under the Contract Documents with respect to matters
important to the progress of the Work, the Contractor may, upon seven additional
days’ written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.
§ 14.2 CONTRACTOR’S DEFAULT AND TERMINATION BY THE OWNER FOR CAUSE § 14.2.1 The
following acts or omissions by the Contractor shall constitute a default of the
Contract if the Contractor

  .1   repeatedly refuses or fails to supply enough properly skilled workers or
proper materials;

  .2   fails to make payment to Subcontractors for materials or labor in
accordance with the respective agreements between the Contractor and the
Subcontractors, or fails to provide valid evidence of such payment upon request;

  .3   repeatedly disregards applicable laws, statutes, ordinances, codes, rules
and regulations, or lawful orders of a public authority;

  .4   fails to comply with any law, ordinance, rule, regulation or order
related to the safety of workers or other individuals and any person is injured
as a result;

  .5   fails to carry out the Work in accordance with the Contract Documents or
applicable codes;

  .6   repeatedly fails, through no fault of the Owner, to diligently prosecute
the Work in accordance with the Construction Schedule, indicating that
Contractor will not achieve the deadlines set forth in Article 4 of the
Agreement; or

  .7   otherwise is guilty of substantial breach of a provision of the Contract
Documents.

§ 14.2.2 When any of the above reasons exist, and without limitation to any of
Owner’s other rights or remedies at law or in equity, Owner shall have the right
to declare Contractor to be in default of the Contract. Notice of such
declaration of default shall be provided by Owner in writing, shall identify
therein the circumstances that constitute default, and shall be delivered to
Contractor’s representative.
§ 14.2.3 Owner’s declaration shall become effective, and Contractor will be
deemed in default, unless Contractor cures the circumstances identified in any
notice of default within five (5) days after receipt of written notice; provided
however, if it cannot be reasonably cured within such time then Contractor will
commence to cure within five (5) days and will diligently and continuously
prosecute such cure to completion within a reasonable time, which shall not
exceed such amount of time as would result in failure to achieve Substantial
Completion within the Contract Time.
§ 14.2.4 In the event that Contractor fails to achieve a complete cure of the
circumstances identified in the Owner’s notice as constituting default within
the time periods set forth in Section 14.2.3 of these General Conditions, then
the Owner, without prejudice to any other rights or remedies of the Owner and
after giving the Contractor and the Contractor’s surety, if any, seven days’
written notice, may, subject to any prior rights of the surety:

  .1   without terminating the Contract, provide such materials, supplies,
equipment, labor, supervision and professional services as may be necessary to
correct the circumstances constituting default and issue a Construction Change
Directive deducting from payments then or thereafter due Contractor the costs
associated therewith; or

  .2   terminate the Contract, exclude the Contractor from the site; and

  .3   enter upon the site and any offsite locations where materials, equipment,
tools, and construction equipment and machinery that are owned or rented by the
Contractor are located and take possession of all such items identified with the
Project; and

  .4   accept assignment of subcontracts and rental agreements pursuant to
Section 5.4; and

  .5   finish the Work by whatever reasonable method the Owner may deem
expedient, including, without limitation, having the Work completed by others.

§ 14.2.5 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1 or 14.2.3, the Contractor shall not be entitled to receive
further payment, if at all, until the Project reaches Final Completion.

 

59



--------------------------------------------------------------------------------



 



§ 14.2.6 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1 or 14.2.3, the Contractor shall only be entitled to, and Owner
shall only be liable for, the amount, if any, by which the unpaid balance of the
GMAX exceeds costs and damages incurred by the Owner as a result of Contractor’s
default. Such costs and damages shall include, without limitation, the costs of
materials, supplies, equipment, labor, supervision, replacement contractor(s),
and professional services reasonably necessary for finishing the Work,
attorney’s fees, lost profits, and other damages incurred by the Owner. If such
costs and damages exceed the unpaid balance of the GMAX, the Contractor shall
pay the difference to the Owner within thirty (30) days following Owner’s demand
therefor, and upon failure to do so, Owner shall have the right to sell
Contractor’s materials, equipment, tools, and construction equipment,
appliances, facilities and machinery and to apply the proceeds of such sale(s)
to the liability of the Contractor who shall nevertheless remain liable for any
deficiency (such right shall not apply to such items owned by Subcontractors or
rented by Owner from third parties). Contractor’s obligation for payment and
Owner’s rights hereunder shall survive termination of the Contract.
§ 14.2.7 If the Owner terminates the Contract for the reasons stated in
Section 14.2.1 and 14.2.3 and it is subsequently determined that Contractor was
not in default of the Contract, the Owner’s termination shall be deemed as one
for the Owner’s convenience under Section 14.4 of these General Conditions, and
the Contractor’s damages and remedies shall be limited as provided for in that
provision.
§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE § 14.3.1 The Owner may, without
cause, order the Contractor in writing to suspend, delay or interrupt the Work
in whole or in part for such period of time as the Owner may determine.
§ 14.3.2 The GMAX, Contract Sum, Contract Time and FF&E Deadlines shall be
adjusted for increases in the cost and time caused by suspension, delay or
interruption as described in Section 14.3.1. Adjustment of the GMAX and Contract
Sum shall include allowance for the Contractor’s Fee at the rate stated in
Section 5.1.2 of the Agreement. No adjustment shall be made to the extent

  .1   that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or

  .2   that an equitable adjustment is made or denied under another provision of
the Contract.

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.
§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall:

  .1   cease operations as directed by the Owner in the notice;

  .2   take actions necessary, or that the Owner may direct, for the protection
and preservation of the Work; and

  .3   except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.

§ 14.4.3 In case of such termination for the Owner’s convenience, or termination
for failure to agree on a Guaranteed Maximum Price under section 5.2.1 of the
Agreement the Contractor shall be entitled to receive, as its sole remedy,
payment for the following: a) Work properly executed prior to the effective date
of termination and for materials and equipment properly and timely fabricated,
delivered to the site and stored, or shipped and en-route prior to termination;
(ii) proven costs with respect to materials, equipment, tools and construction
equipment and machinery; (iii) if, within three (3) days following such
termination, Contractor identifies to Owner, in writing, materials and equipment
that was ordered but not shipped prior to termination, and Owner elects to
cancel such orders, any and all restocking charges, termination charges
associated with canceling any purchase orders for materials or equipment; and
(iv) reasonable overhead and profit on the Work not executed, not to exceed the
amount of the Contractor’s Fee recoverable under the initial GMAX.

 

60



--------------------------------------------------------------------------------



 



ARTICLE 15 CLAIMS AND DISPUTES

§ 15.1 CLAIMS

§ 15.1.1 DEFINITION
A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, payment of money, or other relief with respect to the terms of the
Contract. The term “Claim” does not include, and the procedures for processing
Claims do not apply to, the following: (i) penalties or forfeitures prescribed
by statute or regulation imposed by a governmental agency; (ii) tort claims for
personal injury or death (except that parties shall issue notice as required
under Section 15.1.2); (iii) defective Work first discovered by Owner after
Final Payment by Owner to Contractor; (iv) mechanic’s liens and stop notices; or
(v) the right of Owner to specific performance or injunctive relief to compel
performance of any provision of the Contract Documents. The responsibility to
substantiate Claims shall rest with the party making the Claim.
§ 15.1.2 NOTICE OF CLAIMS
Claims by either the Owner or Contractor must be initiated by written notice to
the other party and to the Initial Decision Maker with a copy sent to the
Architect, if the Architect is not serving as the Initial Decision Maker. Claims
by the Contractor for an increase in the Contract Sum or GMAX, or for an
extension of the Contract Time or FF&E Deadlines must be initiated within ten
(10) days after occurrence of the event giving rise to such Claim or within ten
(10) days after the Contractor first recognizes, or should reasonably have
recognized, the condition giving rise to the Claim, whichever is later. Timely
submission of such written notice and compliance with other provisions of this
Article 15 is a condition precedent to any obligation of Owner to adjust the
Contract Sum, GMAX, Contract Time or FF&E Deadlines, or otherwise compensate
Contractor for any condition or occurrence giving rise to a Claim. Contractor
acknowledges that such notice requirements and deadlines are not mere
formalities, but are essential for the Owner’s and Architect’s ability to
evaluate the effect of conditions and/or occurrences giving rise to a Claim.
FAILURE BY CONTRACTOR TO STRICTLY COMPLY WITH THE REQUIREMENTS OF THIS ARTICLE
CONCERNING THE TIMING AND CONTENT OF ANY NOTICE OF CLAIM SHALL BE DEEMED WAIVER
OF ANY RIGHT BY CONTRACTOR TO MAKE ANY CLAIM OR OBTAIN ANY RECOVERY RELATING TO
OR ARISING FROM SUCH CONDITION OR OCCURRENCE.
§ 15.1.3 CONTINUING CONTRACT PERFORMANCE
Pending final resolution of a Claim, except as otherwise agreed in writing or as
provided in Section 9.7 and Article 14, the Contractor shall proceed diligently
with performance of the Contract and the Owner shall continue to make payments
of amounts not subject to a good-faith dispute in accordance with the Contract
Documents. The Architect will prepare Change Orders and issue Certificates for
Payment in accordance with the decisions of the Initial Decision Maker.
§ 15.1.4 CLAIMS FOR ADDITIONAL COST
If the Contractor wishes to make a Claim for an increase in the Contract Sum or
GMAX, due to a requested change in the Work, written notice as provided herein
shall be given before proceeding to execute the Work. Prior notice is not
required for Claims relating to an emergency endangering life or property
arising under Section 10.4.
§ 15.1.5 CLAIMS FOR ADDITIONAL TIME
§ 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the
Contract Time or FF&E Deadlines, written notice as provided herein shall be
given. The Contractor’s Claim shall include an estimate of cost and of probable
effect of delay on progress of the Work. In the case of a continuing delay,
Contractor shall renew and update its notice of claim, in writing, with each
Application for Payment during which period the delay continues.
§ 15.1.5.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction.
§ 15.1.6 NOT USED

  .1   NOT USED     .2   NOT USED.

§ 15.2 INITIAL DECISION
§ 15.2.1 Claims, excluding those arising under Sections 10.3, 10.4, 11.3.9, and
11.3.10, shall be referred to the Initial Decision Maker for initial decision.
The Architect will serve as the Initial Decision Maker, unless otherwise
indicated in the Agreement. Except for those Claims excluded by this
Section 15.2.1, an initial decision shall be required as a condition precedent
to mediation of any Claim arising prior to the date final payment is due, unless
30 days have passed after the Claim has been referred to the Initial Decision
Maker with no decision having been rendered. Unless the Initial Decision Maker
and all affected parties agree, the Initial Decision Maker will not decide
disputes between the Contractor and persons or entities other than the Owner.

 

61



--------------------------------------------------------------------------------



 



§ 15.2.2 The Initial Decision Maker will review Claims and within ten days of
the receipt of a Claim take one or more of the following actions: (1) request
additional supporting data from the claimant or a response with supporting data
from the other party, (2) reject the Claim in whole or in part, (3) approve the
Claim, (4) suggest a compromise, or (5) advise the parties that the Initial
Decision Maker is unable to resolve the Claim if the Initial Decision Maker
lacks sufficient information to evaluate the merits of the Claim or if the
Initial Decision Maker concludes that, in the Initial Decision Maker’s sole
discretion, it would be inappropriate for the Initial Decision Maker to resolve
the Claim.
§ 15.2.3 In evaluating Claims, the Initial Decision Maker may, but shall not be
obligated to, consult with or seek information from either party or from persons
with special knowledge or expertise who may assist the Initial Decision Maker in
rendering a decision. The Initial Decision Maker may request the Owner to
authorize retention of such persons at the Owner’s expense.
§ 15.2.4 If the Initial Decision Maker requests a party to provide a response to
a Claim or to furnish additional supporting data, such party shall respond,
within ten days after receipt of such request, and shall either (1) provide a
response on the requested supporting data, (2) advise the Initial Decision Maker
when the response or supporting data will be furnished or (3) advise the Initial
Decision Maker that no supporting data will be furnished. Upon receipt of the
response or supporting data, if any, the Initial Decision Maker will either
reject or approve the Claim in whole or in part.
§ 15.2.5 The Initial Decision Maker will render an initial decision approving or
rejecting the Claim, or indicating that the Initial Decision Maker is unable to
resolve the Claim. This initial decision shall (1) be in writing; (2) state the
reasons therefor; and (3) notify the parties and the Architect, if the Architect
is not serving as the Initial Decision Maker, of any change in the Contract Sum,
GMAX, Contract Time and/or FF&E Deadlines. The initial decision shall be binding
on the parties but subject to litigation following Final Completion. In no event
shall an initial decision constitute cause to stop performance of the Work.
§ 15.2.6 Either party may request mediation of an initial decision at any time,
subject to the terms of Section 15.2.6.1.
§ 15.2.6.1 NOT USED.
§ 15.2.7 In the event of a Claim against the Contractor, the Owner may, but is
not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Contractor’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.
§ 15.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines.
§ 15.3 MEDIATION
§ 15.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract except those waived as provided for in Sections 9.10.4,
9.10.5, and 15.1.6 shall be subject to mediation at the sole discretion of the
Owner.
§ 15.3.2 If the Owner chooses to submit a dispute to mediation, the parties
shall endeavor to resolve their Claims by mediation. A request for mediation
shall be made in writing, delivered to the other party to the Contract, and
filed with the person or entity administering the mediation once a mediator is
chosen.

 

62



--------------------------------------------------------------------------------



 



§ 15.3.3 Contractor and Owner agree that each shall have in attendance at any
mediation a person with sufficient authority to fully settle all claims and
disputes which are the subject of the mediation. The parties shall share the
mediator’s fee and any filing fees equally, except that if the mediation does
not result in settlement due to a party not having a person of sufficient
settlement authority in attendance, that party shall be responsible for paying
the other parties’ costs of mediation. The mediation shall be held in the county
where the Project is located, unless another location is mutually agreed upon.
Agreements reached in mediation shall be enforceable as settlement agreements in
any court having jurisdiction thereof.
§ 15.4 ARBITRATION

§ 15.4.1 NOT USED.

§ 15.4.1.1 NOT USED.

§ 15.4.2 NOT USED.

§ 15.4.3 NOT USED.
§ 15.4.4 CONSOLIDATION OR JOINDER
§ 15.4.4.1 Questions of consolidation and joinder shall be resolved according to
the laws of the State of Texas, including the Texas Rules of Civil Procedure.
§ 15.4.4.2 NOT USED.

§ 15.4.4.3 NOT USED.

 

63